Exhibit 10.2
MANAGEMENT AGREEMENT
     This MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of
November 1, 2011 (the “Effective Date”) by and between Station Casinos LLC, a
Nevada limited liability company (“Manager”), and Aliante Gaming, LLC, a Nevada
limited liability company (“Owner”).
     WHEREAS, the Prepackaged Joint Chapter 11 Plan of Reorganization for
Subsidiary Debtors, Aliante Debtors and Green Valley Ranch Gaming, LLC dated
March 22, 2011 (as the same may be amended from time to time, the “Plan”) was
filed with the United States Bankruptcy Court for the District of Nevada (the
“Court”) on April 12, 2011, and confirmed by the Court on May 25, 2011;
     WHEREAS, the Plan contemplates that Manager and Owner will enter into an
agreement pursuant to which Manager will provide certain management services,
operating services, and transition services to Owner in connection with the
Hotel (as defined below);
     WHEREAS, Manager desires to provide to Owner, and Owner desires to obtain
from Manager, such management, operating, and transition services as more fully
set forth herein and on the terms and conditions herein.
     NOW, THEREFORE, in consideration of the premises and the agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
Manager and Owner hereby agree as follows:
ARTICLE 1
INTERPRETATION; DEFINITIONS
     1.1 Interpretation. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall,” and vice versa. Except as otherwise
stated herein, (a) any reference to a section or schedule shall be deemed to be
a reference to the corresponding section or schedule of this Agreement, and
(b) the word “herein”, “hereof” or “hereunder” shall be construed to refer to
this Agreement as a whole and not to the specific provision, section or article
in which such word is used.
     1.2 Definitions. The following terms, when used herein with initial capital
letters, shall have the meanings ascribed to such terms in this Article 1.
          “Accounts” has the meaning set forth in Section 15.4.
          “Accounting Month” means a full calendar month (or partial calendar
month, if applicable at the beginning of the initial Operating Year or end of
the final Operating Year).

 



--------------------------------------------------------------------------------



 



          “Accounting Quarter” means a full calendar quarter (or partial
calendar quarter, if applicable at the beginning of the initial Operating Year
or end of the final Operating Year).
          “Actual Cost” means the verifiable direct and indirect cost of
(i) goods and services procured by a Party from outside vendors (without
mark-up), (ii) spare parts and inventory on hand allocated and deployed to the
Hotel, and (iii) third party labor costs charged by outside vendors and actually
incurred by such Party. For avoidance of doubt, a given function performed under
this Agreement may require use of both third party vendors, whose invoices shall
be a recoverable Actual Cost, and Shared Services provided by Manager’s
personnel, the cost of which shall be recoverable Shared Expenses, in each case
subject to the terms of this Agreement. Shared Expenses shall be computed as
provided on Schedule A.
          “Affected Person” has the meaning set forth in Section 8.7.
          “Agreement” has the meaning set forth in the preamble.
          “Affiliate” means, with respect to a specified Person, any other
Person that, directly or indirectly, controls, is controlled by, or is under
common control with, such specified Person. For purposes hereof, the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of any Person, or
the power to veto major policy decisions of any Person, whether through the
ownership of voting securities, by agreement, or otherwise.
          “Annual Budget” has the meaning set forth in Section 11.2.
          “Applicable Law” means all (i) statutes, laws, rules, regulations,
ordinances, codes or other legal requirements of any federal, state or local
Governmental Authority, board of fire underwriters and similar
quasi-Governmental Authority, including any legal requirements under any
Approvals, including Gaming Laws, and (ii) judgments, injunctions, orders or
other similar requirements of any court, administrative agency or other legal
adjudicatory authority, in each case in effect at the time in question and to
the extent the Hotel or the Person in question, as applicable, is subject to the
same. Without limiting the generality of the foregoing, references to Applicable
Law shall include any of the matters described in clause (i) or (ii) above
relating to employees, zoning, building, health, safety and environmental
matters and accessibility of public facilities.
          “Approvals” means all licenses, permits, approvals, certificates and
other authorizations granted or issued by any Governmental Authority for the
matter or item in question.
          “Asset Manager” means any Person appointed by Owner from time to time
to act as Owner’s asset manager for the Hotel and to report to Owner in such
capacity.
          “Bank Accounts” has the meaning set forth in Section 15.1.
          “Base Management Fee” means, with respect to any period during the
Operating Term or Transition Period, a fee payable to Manager in accordance with
Section 9.1, which fee shall be in an amount equal to one percent (1%) of Gross
Operating Revenue for such period.

2



--------------------------------------------------------------------------------



 



          “Boarding Pass Program” means the Station Casinos, Inc. “Boarding
Pass” player rewards program.
          “Building Capital Improvements” means all repairs, alterations,
improvements, renewals, replacements or additions of or to the structure or
exterior façade of the Hotel, or to the mechanical, electrical, plumbing, HVAC
(heating, ventilation and air conditioning), vertical transport and similar
components of the Hotel building, that are capitalized under GAAP and
depreciated as real property, but expressly excluding ROI Capital Improvements.
          “Capital Budget” has the meaning set forth in Section 11.1(c).
          “CC&R’s” means Covenants, Conditions and Restrictions.
          “Certified Financial Statements” has the meaning set forth in
Section 10.4.
          “Condemnation” means a taking of all or any portion of the Hotel by
any Governmental Authority by condemnation or power of eminent domain for any
purpose whatsoever, or a conveyance by Owner in lieu or under threat of such
taking.
          “Confidential Information” has the meaning set forth in Section 6.2.
          “CPI” means the Consumer Price Index for All Urban Consumers (CPI-U)
for the West Region, as published by the United States Bureau of Labor
Statistics, using the period 1982-84 as a base of one hundred (100), or, if such
index is discontinued, the most comparable index published by any United States
Governmental Authority and acceptable to Owner and Manager.
          “EBITDA” means, with respect to any period, the consolidated Net
Income of the Hotel for such period plus, without duplication, to the extent the
same was deducted in calculating Net Income: (i) interest expense and income
taxes; plus (ii) depreciation and amortization expense.
          “Effective Date” has the meaning set forth in the preamble.
          “Entity” means a partnership, a corporation, a limited liability
company, a Governmental Authority, a trust, an unincorporated organization or
any other legal entity of any kind.
          “Exclusive Hotel Data” means any and all (i) business, accounting,
personnel and other similar records and data related exclusively to the
operation and management of the Hotel, and (ii) customer data and
player-tracking data (including aggregate customer/player spend or activity at
the Hotel) that is specific to customers of the Hotel vis-à-vis other properties
that Manager or any of its Affiliates, at least in part, owns, has owned,
manages, or has managed (other than any account balance history, status level
and redemption history information that is generated by, or contained in, the
Boarding Pass Program, all of which shall remain the sole property of Manager or
such Affiliates), and includes in each case records and data that are commingled
with records and data not related to the Hotel but that can be segregated as
Hotel-specific records and data. Manager shall use commercially reasonable
efforts to so segregate

3



--------------------------------------------------------------------------------



 



such records and data. In all events, Exclusive Hotel Data shall include all
available data on all “rated” play at the Hotel and all available data on the
players who engaged in such “rated” play, other than data relating to such
players’ activity at properties other than the Hotel.
          “FF&E” means furniture, fixtures, equipment (including slot machine
equipment), and interior and exterior signs, as well as other improvements and
personal property used in the Operation of the Hotel that are not Operating
Supplies or Operating Consumables.
          “Financing” means any debt financing secured (in whole or in part) by
a Mortgage or Security Interest.
          “Financing Documents” means all loan agreements, promissory notes,
mortgages, deeds of trust, security agreements and other documents and
instruments (including all amendments, modifications, side letters and similar
ancillary agreements) relating to any Financing.
          “Force Majeure Event” means, with respect to any Party, any event that
is beyond the reasonable control of such Party, including (i) any fire, flood,
storm, earthquake, hurricane, tornado, flood or other act of God, (ii) any war,
act of terrorism, insurrection, rebellion, riots or other civil unrest,
(iii) any epidemic, quarantine restriction or other public health restriction or
advisory, (iv) any strike or lockout or other labor interruption, (v) any
disruption to local, national or international transport services and (vi) any
embargo or lack of materials, water, power or telephone transmissions.
          “GAAP” means those conventions, rules, procedures and practices,
consistently applied, affecting all aspects of recording and reporting financial
transactions which are generally accepted by major independent accounting firms
in the United States at the time in question. Any financial or accounting terms
not otherwise defined herein shall be construed and applied according to GAAP.
          “Gaming Laws” means any Applicable Law regulating or otherwise
pertaining to casinos, gaming or gambling, including Applicable Laws of the
Nevada State Gaming Control Board and the Nevada Gaming Commission.
          “Governmental Authority” means any government or political
subdivision, or an agency or instrumentality thereof.
          “Gross Operating Revenue” or “GOR” means, with respect to any period,
all revenue and income of any kind derived from the Operation of the Hotel
(including any banquet and catering functions at the Hotel and any parking
facilities at the Hotel) and properly attributable to such period (including
rentals or other payments from licensees, lessees or concessionaires of retail
space in the Hotel, but not gross receipts of such licensees, lessees or
concessionaires), determined in accordance with GAAP; provided, however, with
respect to gaming activities at the casino, GOR shall only include the net
difference between gaming wins and gaming losses from guests, occupants or users
of the casino less any revenue recorded on account of Promotional Allowances.
GOR expressly excludes the following: (i) Taxes and utility and other charges
collectible from patrons, guests or other users or occupants of Hotel, with
respect to businesses conducted at the Hotel, or as a part of the sales price of
any goods,

4



--------------------------------------------------------------------------------



 



services or displays at the Hotel, in each case to the extent such Taxes and
charges are paid over to Governmental Authorities or other third Persons;
(ii) receipts from the financing, sale or other disposition of capital assets
and other items not in the ordinary course of the Hotel operations, and other
extraordinary capital receipts, (iii) interest earned on bank accounts
maintained in connection with the Hotel, and income derived from securities and
other property acquired and held for investment; (iv) receipts in connection
with any Condemnation; (v) proceeds of any insurance; (vi) rebates, discounts or
credits for any goods or services provided by Manager (not including charge or
credit card discounts, which shall not constitute a deduction from revenues in
determining Gross Operating Revenue); (vii) tips, gratuities and other service
charges paid to Hotel Personnel; (viii) recoveries in legal actions for tortious
conduct or awards for punitive damages; (ix) receipts from vending and similar
machines to the extent such receipts are paid over to the Persons owning such
machines; (x) any security deposits refundable to Hotel tenants, subtenants,
licensees or concessionaires and any payments by such tenants, subtenants,
licensees or concessionaires for repairs and maintenance, except to the extent
paid in reimbursement of costs included in Operating Costs; (xi) investment tax
credits or other income tax benefits; (xii) amounts collected or received in
connection with any signage placed on the Hotel by Owner; and (xiii) any revenue
recorded in connection with redemptions under the Boarding Pass Program.
          “Hotel” means the real property, improvements and personalty
constituting the Aliante Station Casino + Hotel (including all assets used in
connection with the hotel and gaming business at such hotel).
          “Hotel Personnel” means all Individuals performing services in the
name of the Hotel at the Hotel, whether such Individuals are employed by Owner,
Manager or an Affiliate of Owner or Manager, including the Senior Executive
Personnel.
          “Hotel Personnel Costs” means (i) all salaries paid to Hotel Personnel
employed by Manager or an Affiliate of Manager and (ii) all costs and expenses
associated with the employment or termination of all Hotel Personnel employed by
Owner or an Affiliate of Owner, including recruitment expenses, the costs of
moving any such executive-level Hotel Personnel, their families and their
belongings to the area in which the Hotel is located at the commencement of
their employment at the Hotel, compensation and benefits (including the value of
any equity based benefits), employment Taxes, training expenses and severance
payments, all in accordance with Applicable Laws and such other policies as may
be established pursuant to this Agreement.
          “Hotel Standard” means the standard and level of quality at which
Manager or its Affiliates have provided the Management Services with respect to
the Hotel, and at which similar services have been provided with respect to
other properties operated or managed by Manager or its Affiliates, during the
Lookback Period.
          “Implied Fiduciary Duties” has the meaning set forth in
Section 2.8(b).
          “Impositions” means all taxes (including but not limited to all hotel
occupancy, personal property, sales, use and real property taxes), assessments,
water, sewer or other rents, rates and charges, levies, license fees, permit
fees, inspection fees, and any other authorization fees and charges, which at
any time may be assessed, levied, confirmed or imposed on or with respect to the
Hotel (including any portion or department thereof) or the furnishing,
equipping,

5



--------------------------------------------------------------------------------



 



use or operation thereof, but expressly excluding income, franchise or similar
taxes imposed on Owner and any taxes, assessments, rents, rates, charges, levies
or fees imposed on Manager or with respect to the Management Fee.
          “Incentive Management Fee” means, with respect to any period during
the Operating Term or (as applicable) the Transition Period, a fee payable to
Manager in accordance with Section 9.2, which fee shall be in an amount equal to
seven and one-half percent (7.5%) of EBITDA for such period up to and including
Seven Million Five Hundred Thousand Dollars ($7,500,000) and ten percent (10%)
of EBITDA for such period in excess of Seven Million Five Hundred Thousand
Dollars ($7,500,000).
          “Individual” means a natural person, whether acting for himself or
herself, or in a representative capacity.
          “Initial Operating Term” means the period commencing on the Effective
Date and continuing for a period of five (5) years after the Effective Date.
          “Insurance Requirements” means all terms of each insurance policy and
all orders, rules, regulations and other requirements of the National Board of
Fire Underwriters applicable to the Hotel (including any portion or department
thereof) or the construction, furnishing, equipping or operation thereof,
excluding recommendations of the insurance carriers.
          “Lender” means a Person providing any Financing or any designated
agent on behalf of Persons providing any Financing, as applicable.
          “License” has the meaning set forth in Section 8.7.
          “License Agreement” means that certain Station to Aliante License
Agreement, dated as of the Effective Date, by and between Manager, as licensor,
and Owner, as licensee.
          “Lookback Period” means the twelve (12) month period prior to the
Effective Date.
          “Management Fee” means collectively, the Base Management Fee and
Incentive Management Fee.
          “Manager” has the meaning set forth in the preamble.
          “Manager Confidential Information” has the meaning set forth in
Section 6.2.
          “Manager Group Hotels” has the meaning set forth in Section 2.10.
          “Management Services” means (i) those management and operating
services which are reasonably necessary and advisable actions to operate the
Hotel in accordance with the standards set forth in Section 2.1 (including,
subject to the terms of this Agreement, the determination of operating policy,
standards of operations, quality of service and maintenance and physical
appearance of the Hotel, the supervision and direction of advertising, sales and
promotion of the Hotel, and any other matters affecting Operation of the Hotel)
and Shared

6



--------------------------------------------------------------------------------



 



Services, (ii) those services specified on Schedule C, (iii) any other services
that were actually provided by or on behalf of Manager or any of its Affiliates
for the benefit of Owner during the Lookback Period, and (iv) all subtasks that
are an inherent, necessary or customary part of, or otherwise reasonably
necessary for the proper performance of, any of the foregoing.
          “Monthly Debt Service Schedule” means any schedule provided by Owner
to Manager from time to time of all principal and interest payments due with
respect to any Financing and the method for calculating interest with respect to
such Financing.
          “Monthly Reports” has the meaning set forth in Section 10.2.
          “Mortgage” means any real estate, leasehold or chattel mortgage,
pledge, security agreement, deed of trust, security deed or similar document or
instrument encumbering the Hotel or any part thereof, together with all
promissory notes, loan agreements or other documents relating thereto.
          “Net Income” shall mean, with respect to the Hotel, for any period,
the consolidated net income (or loss) (determined in accordance with GAAP) for
such period, adjusted to exclude (only to the extent included in computing such
net income (or loss) and without duplication) all gains or losses which are
extraordinary (as determined in accordance with GAAP) and excluding any
goodwill, asset impairment or write-down of asset charges and any items excluded
from Gross Operating Revenue in the definition of such term above.
          “Non-Recourse Parties” has the meaning set forth in Section 17.20.
          “Operate”, “Operating” or “Operation” means to manage, operate, use,
maintain, market, promote, and provide other management or operations services
to the Hotel, all as more particularly described in this Agreement.
          “Operating Assets” has the meaning set forth in Section 2.6(b).
          “Operating Costs” has the meaning set forth in Schedule A hereto.
          “Operating Reports” has the meaning set forth in Section 10.3.
          “Operating Term” means the Initial Operating Term, together with any
Renewal Term, as applicable.
          “Operating Year” means each calendar year during (i) the Operating
Term and (ii) for so long as Manager is required to provide Management Services
hereunder, the Transition Period, except that the first Operating Year shall be
a partial year beginning on the Effective Date and ending on the following
December 31, and if the date on which Manager is no longer required to provide
Management Service hereunder is a date other than December 31 in any year, then
the last Operating Year shall also be a partial year commencing on January 1 of
the year in which such date occurs and ending on such date.
          “Owner” has the meaning set forth in the preamble.

7



--------------------------------------------------------------------------------



 



          “Owner Confidential Information” has the meaning set forth in
Section 6.1.
          “Owner Termination Amount” means (i) all fees, expenses and other
amounts that may have accrued as of the effective date of Owner’s termination of
this Agreement and (ii) if and when the same would have been due and payable
under this Agreement if this Agreement had not been terminated early, all fees
that would otherwise be due and payable under this Agreement for the unexpired
portion of the first year of the Initial Operating Term based on the projections
set forth in the Annual Budget for such year; provided, however, that the fees
described under clause (ii) of this definition will be credited against the
amount of the fees, expenses and other amounts to be earned by Manager for its
services during the Transition Period.
          “Owner’s Expenses” has the meaning set forth in Section 9.3.
          “Party” means each of Manager and Owner.
          “Person” means an Individual and/or Entity, as the case may be.
          “Project Manager” has the meaning set forth in Section 2.9.
          “Promotional Allowances” are goods and services, such as complimentary
food, beverages, entertainment and parking, given to customers of the Hotel as
an inducement to gamble at the Hotel.
          “Proprietary Rights” has the meaning set forth in Section 3.3.
          “Quarterly Reports” has the meaning set forth in Section 10.3.
          “Renewal Term” shall have the meaning set forth in Section 8.2.
          “Restructuring Agreement” has the meaning set forth in the preamble.
          “ROI Capital Improvements” means all alterations, improvements,
replacements, renewals and additions of or to the Hotel that are capitalized
under GAAP and involve a material change in the primary use of, or a material
physical expansion or alteration of, the Hotel (including adding or removing
guest rooms or meeting rooms, or changing the configuration of the Hotel).
          “Routine Capital Improvements” means all maintenance, repairs,
alterations, improvements, replacements, renewals and additions of or to the
Hotel (including replacements and renewals of FF&E and Supplies, exterior and
interior painting, resurfacing walls and floors, resurfacing parking areas and
replacing folding walls) that are capitalized under GAAP and not depreciated as
real property. For avoidance of doubt, Routine Capital Improvements expressly
exclude Building Capital Improvements and ROI Capital Improvements.
     “Security Interest” means any security interest, collateral assignment,
pledge or similar document or instrument that encumbers any assets relating to
the Hotel (or any portion thereof or interest therein) that constitutes a
personal property interest (including all Supplies

8



--------------------------------------------------------------------------------



 



located at or used in the Operation of the Hotel and Owner’s rights under this
Agreement).
          “Senior Executive Personnel” means the Individuals employed from time
to time in the positions listed on Schedule B, or serving such functions,
regardless of the specific titles given to such Individuals.
          “Services” means the Management Services, together with the Transition
Services and any additional services to be provided by Manager to Owner that the
Parties mutually agree upon during the Transition Period.
          “Shared Expenses” has the meaning set forth in Schedule A.
          “Shared Services” has the meaning set forth on Schedule D.
          “Station IP” means the “Licensed IP” (as defined in the License
Agreement).
          “Sub-Accounts” has the meaning set forth in Section 15.1.
          “Successor Owner” means any successor owner of the Hotel.
          “Supplies” means all Operating Supplies and equipment used in the
Operation of the Hotel.
          “Taxes” means all taxes, assessments, duties, levies and charges,
including ad valorem taxes on real property, personal property taxes, gaming
taxes, fees and charges and business and occupation taxes, imposed by any
Governmental Authority against Owner or the Hotel in connection with the
ownership or Operation of the Hotel, but expressly excluding income, franchise
or similar taxes imposed on Owner.
          “Third-Party Agreement” means any agreement between Manager or any of
its Affiliates, on the one hand, and any third party, on the other hand, that is
related to, or used in connection with, the provision of the Services.
          “Third-Party Managers” has the meaning set forth in Section 11.11(b).
          “Third-Party Operated Areas” has the meaning set forth in
Section 11.11(b).
          “Transition Period” has the meaning set forth in Section 2.2.
          “Transition Services” has the meaning set forth in Section 2.2.
ARTICLE 2
SERVICES
     2.1 Provision of Management Services. On and subject to the terms and
conditions of this Agreement, from and after the Effective Date until the
termination of this Agreement, Owner hereby grants to Manager, and Manager
accepts, the sole and exclusive right and authority during the Operating Term to
supervise, direct and control the management,

9



--------------------------------------------------------------------------------



 



operation and promotion of the Hotel, as the agent of Owner, in accordance with
the Hotel Standard. Manager shall Operate the Hotel and provide the Management
Services to Owner in accordance with the Hotel Standard. In addition, Manager
shall provide all Management Services which constitute Shared Services in a
first-class manner and on terms which are not less favorable than those on which
similar services are then provided at any other properties owned or managed by
Manager or its Affiliates. In the performance of its obligations under this
Agreement, Manager shall Operate the Hotel for the account and benefit and in
the best interest of Owner and in accordance with this Agreement. In furtherance
of the foregoing grant of authority, Manager shall (subject to the rights of
Owner, the limitations and restrictions on Manager, and Manager’s compliance
with the terms and covenants contained in this Agreement and the Annual Budget)
have authority, control and discretion in the management and operation of the
Hotel, without interference, or disturbance in all operating matters.
2.2 Scope of Authority. Without limiting the generality of Section 2.1, Owner’s
grant of authority to Manager pursuant to Section 2.1 shall specifically include
the exclusive power and authority, subject to and consistent with the provisions
of this Agreement (including Sections 2.5 and 11.5 and any other rights of Owner
and limitations on Manager’s authority and duty hereunder), to:
     (a) determine the terms of admittance, charges for rooms and commercial
space, charges for entertainment, charges for use of facilities, food and
beverages, which rights shall specifically allow Manager to charge varying rates
to different customers or groups of customers and allow Manager, in its
reasonable discretion and consistent with industry custom, to permit persons to
occupy rooms or suites at the Hotel at rates lower than published rates or free
of charge or permit persons to dine at the restaurants or lounges located at the
Hotel free of charge;
     (b) establish credit policies (including arrangements with credit card
organizations and catering operations);
     (c) arrange for all phases of advertising, promotion and publicity relating
to the Hotel;
     (d) arrange for, and establish policies concerning, the receipt, holding
and disbursement of funds, the establishment and maintenance of bank accounts
and appropriate records management and retention, the procurement of
inventories, supplies and services and generally all activities necessary for
the operation and management of the Hotel;
     (e) supervise and purchase, or arrange for the purchase of, all FF&E,
Operating Supplies, Operating Consumables and other goods and services as are
necessary to Operate the Hotel;
     (f) negotiate and enter into such reasonable contracts, leases, licenses,
arrangements, concessions and other agreements for any hotel operations,
parking, restaurant, bar, or food service operations, retail space, or any other
commercial operation in or about the Hotel in the name of Owner, and as an
Operating Cost, as Manager

10



--------------------------------------------------------------------------------



 



reasonably deems necessary or advisable in connection with the operation of the
Hotel, it being agreed that every such contract, lease, license, arrangement,
concession or other agreement for the Hotel shall be entered into in Owner’s
name and, if for more than one year, shall be executed by Owner;
     (g) use commercially reasonable efforts to perform, as Owner’s
representative, the obligations of Owner, as landlord, licensor, or
concessionaire, under leases, licenses, and contracts made or granted with
respect to the Hotel;
     (h) use commercially reasonable efforts to collect income of any nature
from the Hotel, including all rents and other sums collectible under leases,
licenses, or contracts made or granted with respect to the Hotel;
     (i) subject to Section 11.6, hire, promote, discharge, supervise, train and
determine the terms of employment for the Senior Executive Personnel and,
through them, all other Hotel Personnel for operating, service, administrative,
restaurant, bar and food service positions;
     (j) institute, prosecute, and settle, in its name or (if necessary) in the
name of Owner, any and all legal actions or proceedings required to collect
charges, rent or other income for the Hotel, to dispossess guests, tenants or
other persons in possession therefrom, or to cancel or terminate any lease,
license or concession agreement, and Owner shall cooperate with Manager in
connection therewith, it being acknowledged and agreed that (a) Manager shall
promptly notify Owner of legal disputes for which a summons, complaint, or other
correspondence from an attorney has been received, and shall promptly forward
notice of any such claims to the appropriate insurer, and (b) Owner shall be
notified promptly regarding any proceedings involving union disputes or
collective bargaining;
     (k) perform all such acts in and about the Hotel, in the name of Owner, as
shall be necessary to comply with Applicable Laws; provided, however, that
(a) if Owner shall adequately defend and indemnify and hold Manager harmless
against any claim, loss, cost, damage or expense arising out of or in connection
therewith (but not arising out of Manager’s willful misconduct, gross negligence
or breach hereunder), Owner shall have the right to contest the validity of any
Applicable Law if such contest shall not result in suspension of operation of
the Hotel, and (b) subject to the foregoing indemnity, Owner may postpone
compliance with any such Applicable Law to the extent and in the manner provided
by law until final determination of such Applicable Law, unless the failure to
promptly comply with any such Applicable Law would result in the imminent
suspension of operations of the Hotel or expose Owner or Manager, or any of
their employees to the threat of criminal liability;
     (l) cause appropriate officers and employees of Manager to visit and
inspect the Hotel and the operation thereof with reasonable frequency, and in
any event no less frequently than once every 90 days;

11



--------------------------------------------------------------------------------



 



     (m) subject to Schedule F, provide the Hotel with such advertising, public
relations, and promotional services as are judged by it to be reasonably
necessary and appropriate in order to promote the name and facilities of the
Hotel including, but not limited to, providing assistance in the following
areas:

  (i)   developing and implementing the Hotel’s individual marketing plan
following Manager’s guidelines with Owner’s input and consultation, including
planning, publicity and internal communications, and organizing and budgeting
the Hotel’s advertising and public relations programs;

  (ii)   selecting and providing guidance as required for the public relations
personnel;

  (iii)   preparing and disseminating news releases for trade and consumer
publications, both national and international, it being agreed that Owner and
Manager shall coordinate with one another on all public statements, whether
written or oral and no matter how disseminated, regarding their contractual
relationship as set forth in this Agreement and/or the performance by either of
them of their respective obligations hereunder; and

  (iv)   selecting an advertising agency, if any; and

     (n) coordinate the Hotel’s marketing program with Manager’s corporate
marketing program and include the Hotel in the same as appropriate.
     2.3 Transition Services. (1) At Owner’s election, exercisable at any time
by written notice to Manager, Manager shall continue to Operate the Hotel in
order to minimize any potential disruption to the Operation of the Hotel and
facilitate the orderly transition of its operations to a third party for a
period of up to three hundred sixty-five (365) days following the effective date
of termination of this Agreement (the “Transition Period”); provided, however,
that Owner shall have the right to (i) terminate the Transition Period at any
time on notice to Manager of not less than thirty (30) days (or such shorter
period as shall be necessary or advisable in Owner’s sole, exclusive and
nonreviewable discretion to prevent an adverse effect on any License of Owner)
and (ii) extend the Transition Period for an additional one hundred eighty
(180) days if Owner has not secured the requisite Approvals to permit Owner or a
replacement manager to continue to Operate the Hotel in a manner consistent with
past practices. In addition to providing the Management Services and provided
that Owner pays the applicable Management Fees to Manager in accordance with
Article 9, Manager shall cooperate with Owner and the Successor Owner in
transitioning management of the Hotel to a replacement manager as described
below by providing the following services (the “Transition Services”) during the
applicable Transition Period:
     (a) Promptly upon a request by Owner, or in any event at the end of the
Transition Period, Manager shall assign and deliver (and cause its Affiliates to
assign and

12



--------------------------------------------------------------------------------



 



deliver) to Owner or its designee all material permits, licenses, contracts and
other instruments relating to the Hotel which are in the name of Manager and/or
any of its Affiliates;
     (b) Promptly upon a request by Owner, or in any event at the end of the
Transition Period, Manager shall deliver (and cause its Affiliates to deliver)
to Owner or its designee all books and records relating exclusively to the
Hotel, subject to the provisions of Section 3.3;
     (c) Manager shall facilitate (and cause its Affiliates to facilitate)
Owner’s efforts to obtain all regulatory and other Approvals in connection with
the Operation of the Hotel (including the gaming components);
     (d) Manager shall facilitate (and cause its Affiliates to facilitate) the
implementation of such operational and systems changes as may be reasonably
necessary to permit the Hotel to operate as a stand-alone unit without continued
reliance on any centralized services provided by Manager or its Affiliates;
     (e) Manager hereby irrevocably consents (on behalf of itself and its
Affiliates), following Owner’s engagement of a replacement manager or
commencement of self-managing of the Hotel, to the extension by Owner or the
Successor Owner of an offer of employment to any person who (i) provides
services exclusively to the Hotel, and (ii) is not a party to an employment
contract with Manager or its Affiliates;
     (f) Following Owner’s engagement of a replacement manager or commencement
of self-managing of the Hotel, Manager (i) shall cooperate with Owner or such
replacement manager in connection with the collection of any outstanding
receiveables and remit to Owner or such replacement manager any amounts
collected directly by Manager with respect to such receivables and (ii) if
Owner’s share of premiums under any insurance policies maintained through any
group insurance program administered by Manager and its Affiliates shall have
been paid in advance, cause any unused portion thereof to be refunded to Owner;
     (g) Manager shall take and shall cause its Affiliates to take (subject to
reimbursement of Manager’s or its Affiliates’ Shared Expenses (or allocable
portion thereof, as applicable) and Actual Cost for doing so) such other and
further preparatory steps as may be reasonably requested by Owner to be
performed by Manager or its Affiliates while Transition Services are being
provided to Owner by such entity or entities as may be reasonably required to
facilitate the continuation of operations from and after the Effective Date; and
     (h) Manager shall reasonably cooperate (and shall cause its Affiliates
reasonably to cooperate) with Owner and the Successor Owner in carrying out a
transition to a replacement manager of the Hotel (including (i) providing such
transition-related cooperation and assistance that has not been historically
provided by Manager but that is reasonably necessary to effect a transition to a
replacement manager of the Hotel and that is within the capabilities of Manager
or its Affiliates to provide using

13



--------------------------------------------------------------------------------



 



commercially reasonable efforts and (ii) performing such transition-related
tasks, in such manner, as may be reasonably requested by Owner), subject to
limitations on Manager’s and its Affiliates’ obligations to provide certain
information to any such successor manager as set forth in Section 3.3.
               (2) Notwithstanding anything contained herein to the contrary,
upon Owner’s engagement of a replacement manager or commencement of
self-managing of the Hotel, (i) Manager will no longer be responsible for
provision of the Management Services and instead will provide only the
Transition Services during the remaining portion of the Transition Period (as
the same may be extended or terminated as hereinabove provided in this
Section 2.2) and (ii) the Management Fee payable to Manager shall be deemed to
include only the Base Management Fee.
     2.4 Additional Provisions During Transition Period.
     (a) Migration, Segregation and Consulting Services. Manager shall (and
shall cause its Affiliates to), until the termination of the Transition Period,
reasonably cooperate with Owner and the Successor Owner in carrying out a
transition to a replacement manager of the Hotel, subject to limitations on
Manager’s or its Affiliates’ obligations to provide information to any such
successor manager as set forth in Section 3.3.
     (b) Requests for Modification. During the Transition Period, Owner may
propose but may not require (a) modifications or improvements to the Services to
address any deficiency therein, including to reflect changes in Applicable Law,
or (b) reasonable changes to the scope of the Services hereunder that are
reasonably related to the then-current scope of the Services or reasonably
required to accomplish the transition of the management of the Hotel to a
replacement manager of the Hotel; provided, however, that nothing in this
Section 2.4(b) shall relieve Owner of its obligations to make any payments
otherwise required pursuant to Article 9. Notwithstanding the foregoing, Manager
and its Affiliates shall not have any obligation to modify, upgrade, improve, or
otherwise change any computer hardware systems or software (including code and
data), except as expressly contemplated herein.
     2.5 Matters Requiring Owner Approval. Notwithstanding the grant of
authority given to Manager in this Agreement, and without limiting any of the
other circumstances under which Owner’s approval is specifically required under
this Agreement, Manager shall not take or permit any of the following actions
without Owner’s prior written approval (which shall be deemed to have been given
if Owner has approved an Annual Budget that specifically contemplates the matter
in question):
     (a) Settle any claim, (i) regardless of the amount, admitting intentional
misconduct or fraud, or (ii) arising out of the of the Hotel which involves an
amount in excess of $50,000, adjusted by CPI.
     (b) Prosecute or defend any claim arising out of the Operation of the Hotel
(except to dispossess guests) which involves an amount in excess of $50,000,
adjusted by CPI, that is not covered by insurance or as to which the insurance
company denies coverage or “reserves rights” as to coverage; it being agreed
that (i) any counsel to be engaged to prosecute or defend

14



--------------------------------------------------------------------------------



 



any such claim shall also require Owner’s approval and (ii) Owner shall have the
right to elect, by written notice to Manager, to control any such prosecution or
defense;
     (c) Execute any lease or other contract having a term in excess of one year
unless the contract is terminable within one year from the date of its execution
and at any time thereafter without cause and without premium or penalty upon not
more than 30 days’ prior notice;
     (d) Execute any equipment lease (or series of leases relating to the same
or similar equipment) or other lease, license or contract (or series of
contracts relating to the same or similar property, goods or services) that
requires aggregate annual payments in excess of $50,000, adjusted for CPI, other
than leases, licenses or contracts which are set forth in the Annual Budget;
     (e) Other than trade payables incurred in accordance with this Agreement
and other obligations expressly authorized hereunder, borrow any money, or incur
indebtedness or issue any guaranty in respect of borrowed money, or issue any
indemnity or surety obligation, in the name or on behalf of Owner;
     (f) Grant or create any lien or security interest on the Hotel or any part
thereof or interest therein;
     (g) Sell or otherwise dispose of the Hotel or any part thereof or interest
therein, including FF&E, except for the sale of inventory and the disposal of
obsolete or worn-out or damaged items, each in the ordinary course of business,
or as contemplated in the Annual Budget;
     (h) Except as directed by Owner or included in the Capital Budget, commence
any ROI Capital Improvements, Routine Capital Improvements or Building Capital
Improvements;
     (i) Hire or replace any Individual for a Senior Executive Personnel
position; provided that (i) Owner approves for each of such positions the
Individual serving in such position as of the Effective Date, as set forth on
Schedule B, (ii) Owner shall be deemed to have approved the appointment of any
Individual for a Senior Executive Staff position unless Owner delivers notice of
its disapproval of such appointment within five (5) business days after Owner
has received a resume or written summary of such Individual’s professional
experience and qualifications and a reasonable opportunity to interview such
Individual, and (iii) Owner may not reject more than three (3) consecutive
candidates which Manager, in its reasonable judgment, determines are qualified
to fill any Senior Executive Personnel position based, at a minimum, on the fact
that such candidate has experience performing the functions anticipated to be
performed by such candidate in such position;
     (j) Submit, settle, adjust or otherwise resolve any casualty insurance
claim related to the Hotel involving losses or casualties in excess of $50,000,
adjusted by CPI;
     (k) Enter into any contract or transaction with an Affiliate of Manager
relating to the Hotel except for any delegation to an Affiliate of services to
be provided by Manager hereunder that does not result in additional fees or
charges payable by Owner and does not

15



--------------------------------------------------------------------------------



 



release Manger from any of its obligations hereunder, or as otherwise expressly
provided for in this Agreement;
     (l) Initiate or settle any real or personal property tax appeals or claims
involving property of Owner, unless directed by Owner;
     (m) Acquire any land or interest in land in the name of Owner;
     (n) Consent to any condemnation relating to the Hotel;
     (o) File with any Governmental Authority any federal or state income tax
return applicable to Owner;
     (p) Develop or implement policies, strategies or plans regarding (i) the
negotiation of collective bargaining, recognition, neutrality or other material
labor agreements involving Hotel Personnel, (ii) lobbying efforts with respect
to matters affecting the Hotel; or (iii) the issuance of press releases or
public statements regarding labor or political matters; and/or
     (q) Challenge or protest any Applicable Law affecting the Hotel.
     2.6 Cooperation with Asset Manager. Manager shall continuously share all
relevant information and results pertaining to the Hotel with the Asset Manager.
Without limiting the foregoing, Manager shall provide the Asset Manager with
access to (i) the Hotel (including the Senior Executive Personnel and the other
Hotel Personnel); (ii) the executive officers of Manager; and (iii) the books
and records and any other information or data pertaining to the Hotel, in each
case so long as such access does not unreasonably interfere with Manager’s
ability to Operate the Hotel. Manager shall meet with the Asset Manager weekly
and the board of directors of Owner monthly to discuss the Operating Report for
the prior month and other matters pertaining to the Hotel. Except as otherwise
set forth below in this Section 2.4, Asset Manager shall have no authority to
make final decisions on behalf of Owner with respect to operating plans and
budgets or any other matters pertaining to the Hotel. Notwithstanding the
foregoing, in the event that Owner delivers written notice to Manager that the
Asset Manager has the right, on behalf of Owner, to make final decisions or
approvals with respect to certain matter(s) under this Agreement, Manager may
conclusively rely on, and shall be protected from acting or refraining from
acting on, any instruction or direction of the Asset Manager with respect to
such matter(s) designated by Owner in such written notice.
     2.7 Limitations on Manager’s Duties. Notwithstanding any obligation imposed
upon Manager pursuant to any other provision of this Agreement:
     (a) No Representations. Owner acknowledges and agrees that Manager is not
making any representation, warranty or claim that the operation of the Hotel
will necessarily be profitable or that any budgets, forecasts, or projections
will be achieved; provided that nothing in this Section 2.7(a) shall relieve
Operator of its obligation to Operate the Hotel and provide the Services in
accordance with the provisions of this Agreement.
     (b) Manager Not Liable for Recommendations. Owner acknowledges and agrees
that (a) Manager is not an architect, contractor, engineer, insurance, loan or
real estate broker,

16



--------------------------------------------------------------------------------



 



attorney, CPA, or other licensed professional, and (b) all matters to be
submitted by Owner or by the applicable professional to Manager for review,
consent, advice, recommendations, assistance or approval hereunder will be
presumed to have been competently prepared by such professionals. Accordingly,
although Manager will offer such assistance and make such recommendations
hereunder as it deems appropriate, Manager shall not be responsible to Owner or
any third party with respect to construction means, supplies, methods,
techniques, sequences, and procedures employed by Owner or its consultants or
contractors, nor shall Manager be responsible or liable for the adequacy or
quality of the plans and specifications (or any samples or shop drawings),
contracts, or other matters prepared by Owner, its consultants, or any
contractors, or with respect to the adequacy or quality of the Hotel or its
construction or the ultimate cost of the Hotel; nor shall Manager be responsible
or liable for advising Owner or its consultants of any Applicable Laws,
including but not limited to permit or licensing requirements, or Insurance
Requirements. Except in the case of willful misconduct, gross negligence or
breach on the part of Manager hereunder, no recommendations, advice or approvals
given, or inspections made, by Manager hereunder shall be construed to create
any such responsibility or liability.
     2.8 Relationship and Limitation on Fiduciary Duties.
     (a) Nature of Relationship. The relationship between the parties hereto
shall be that of principal, in the case of Owner, and agent, in the case of
Manager. Nothing contained in this Agreement shall constitute, or be construed
to constitute or create, a partnership, joint venture or similar relationship
between Owner and Manager with respect to the Hotel. This Agreement is for the
benefit of Owner and Manager and shall not create third-party beneficiary
rights. Consistent with the foregoing, the Parties acknowledge and agree that,
in all aspects of Operating the Hotel, including entering into contracts,
accepting reservations, and conducting financial transactions for the Hotel,
(i) Manager acts on behalf of and as agent for Owner and assumes no independent
contractual liability to third parties and (ii) Manager shall have no obligation
to extend its own credit with respect to any obligation incurred in Operating
the Hotel or performing its obligations under this Agreement.
     (b) Agreement to Define Scope of Duties. It is the intent and desire of the
Parties that any liability between them shall be based solely on general
principles of contract law and the express provisions of this Agreement, without
regard to the common law principles (or any statutory principles) of agency
(except as expressly provided for in this Agreement). Accordingly, the Parties
acknowledge and agree that (a) the terms and provisions of this Agreement and
the duties and obligations specifically set forth herein are intended to satisfy
any fiduciary duties which may exist between the Parties, and (b) to the extent
any fiduciary duties or other extra-contractual duties that might otherwise
exist or be implied for any reason whatsoever, including without limitation
those resulting from the principal-agent relationship between the Parties, are
inconsistent with, or would have the effect of modifying, limiting or
restricting, the express provisions of this Agreement, the terms of this
Agreement shall prevail. The Parties further acknowledge and agree that the
foregoing is intended as, and shall be construed as, an express and knowing
waiver of any and all duties of loyalty, good faith, fair dealing, care, and
full disclosure, and any other duty that might now or in the future be deemed to
exist under the common law principles (or any statutory principles) of agency
(collectively, the “Implied Fiduciary Duties”), except in each case, for duties
expressly set forth in this Agreement and

17



--------------------------------------------------------------------------------



 



except for the ordinary covenant of good faith and fair dealing implied in all
contracts under general principals of contract law. The Parties also hereby
unconditionally and irrevocably waive and release any right, power or privilege
either may have to claim or receive from the other party any punitive,
exemplary, statutory, or treble damages or any incidental or consequential
damages, whether with respect to any breach of the Implied Fiduciary Duties or
otherwise. Both Parties acknowledge that they are experienced in negotiating
agreements of this sort, have had the advice of counsel in connection herewith,
and have been advised as to, and fully understand, the nature of the waivers
contained in this Section 2.8(b).
     (c) Waiver of Implied Fiduciary Duties; Consent to Manager Actions. In
furtherance of, and without limiting the generality of, Section 2.8(b), Owner
specifically consents to, and waives any Implied Fiduciary Duties (subject to
the exceptions therefrom contained in Section 2.8(b)) that Manager may owe to
Owner in connection with, any transactions or conduct by Manager and its
Affiliates authorized by this Agreement, in each case subject only to any
express limitations set forth in this Agreement. Owner acknowledges and agrees
that its consent to the transactions and conduct by Manager described in this
Agreement, and its waiver of any Implied Fiduciary Duties (subject to the
exceptions therefrom contained in Section 2.8(b)) otherwise owed by Manager:
(i) has been obtained by Manager in good faith; (ii) is made knowingly by Owner
based on its adequate informed judgment as a sophisticated party after seeking
the advice of competent and informed counsel; and (iii) arises from Owner’s
knowledge and understanding of the specific transactions and actions or
inactions of hotel operators that are normal, customary, and reasonably expected
in the hotel industry generally for hotels similar to the Hotel.
     2.9 No Pledge of Credit by Owner. Owner shall not pledge Manager’s credit
nor shall Owner, in the name of or on behalf of Manager, borrow any money or
issue any promissory notes or bills of exchange or any other financial
obligation.
     2.10 Other Hotels. Subject to the provisions of Section 2.6(c) and
Manager’s obligation to operate the Hotel in compliance with the standards and
other provisions set forth in this Agreement, Owner acknowledges that
(i) Manager is currently managing other hotels and may in the future undertake
to manage additional hotels, (ii) it has selected Manager for the supervision,
direction, control, management and operation of the Hotel in part because of
Manager’s management and operation of the Manager Group Hotels and the benefits
which Owner expects to derive by including the Hotel as part the group of hotels
managed by Manager and/or its Affiliates (“Manager Group Hotels”), and (iii) the
hotels in the Manager Group Hotels compete with one another and conflicts may,
from time to time, arise between the Hotel and other Manager Group Hotels, and
all of such circumstances are contemplated herein and none of them constitute a
breach of Manager’s obligations hereunder; provided that Manager shall undertake
to minimize conflict and proceed in a good faith manner intended to maximize the
long-term profitability of the Hotel. Neither Manager (or its Affiliates) nor
Owner will be subject to any restrictions on the geographical areas within which
it (or they) may elect to conduct marketing activities for its (or their)
respective owned or managed properties, subject to the marketing restrictions
and protocols set forth in Schedule F.

18



--------------------------------------------------------------------------------



 



     2.11 Transfer of Assets and Data.
          (a) Transfer of Owner Property. If Manager or any of its Affiliates is
in possession or control on the Effective Date of any property owned by Owner,
then upon the execution and delivery of this Agreement Manager shall turn over
(or cause such Affiliates to turn over, as applicable) all such property to
Owner.
          (b) Transfer of Certain Assets Owned by Manager or its Affiliates.
Upon execution and delivery of this Agreement, Manager shall transfer (and shall
cause its Affiliates to transfer) to Owner all ownership interests of Manager
and its Affiliates in any property or assets owned by Manager or its Affiliates
that relate to and are associated exclusively with Owner or the Hotel, which may
include, but not be limited to: (A) the trademarks which are used exclusively at
the Hotel, and (to the extent assignable) licenses to use trademarks which are
owned by third parties (other than Manager or its Affiliates) and used
non-exclusively at the Hotel; (B) those contracts, warranties, non-proprietary
operating software, and other equipment operating records that are used
exclusively at the Hotel, subject in all cases to the limitations (including
with respect to non-delivery of trade secrets or proprietary software) set forth
in this Agreement; (C) any prepaid goods, services or premiums that are
exclusively for the use or benefit of the Hotel; and (D) to the extent
assignable, any tangible personal property, including all computer hardware and
non-proprietary software necessary to access and use the electronic records
owned or being acquired by Owner hereunder, that is used exclusively in the
operation of the Hotel (all of the foregoing, collectively, the “Operating
Assets”). Manager represents and warrants to Owner that there is no inventory or
equipment owned by Manager or its Affiliates which is stored at, but is not in
use and not contemplated by Manager or its Affiliates or Owner to be used by,
the Hotel. Manager shall allow (and cause its Affiliates to allow) Owner to use
the Operating Assets, at no cost and expense and without any license fee to
Manager or its Affiliates, in the Operation of the Hotel, from and after the
Effective Date until Owner has taken title to the Operating Assets, and Manager
and its Affiliates shall maintain and not remove any Operating Assets from the
Hotel, other than to replace worn, obsolete, damaged or defective Operating
Assets with suitable replacements therefor in the ordinary course of business.
          (c) Data. As promptly as possible after the Effective Date (but in no
event more than five (5) days after the Effective Date), to the extent not
heretofore transferred to Owner, Manager shall transfer (and cause each of its
Affiliates to transfer) to Owner its interest in all Exclusive Hotel Data.
Manager and/or its Affiliates, as the case may be, (A) shall not, during the
Operating Term and/or the Transition Period, make any use of Exclusive Hotel
Data or Operating Assets for any reason other than to provide Services hereunder
and shall be expressly prohibited from using such Exclusive Hotel Data in
connection with any business operations or properties other than the Hotel, and
(B) at the conclusion of the Transition Period, shall delete all copies of
Exclusive Hotel Data from Manager’s and its Affiliates’ systems and databases
(and shall provide a certification from an officer of Manager and/or its
Affiliates that such Exclusive Hotel Data has been deleted) and shall not make
any further use of such Exclusive Hotel Data. Manager’s and its Affiliates’
obligation to transfer such Exclusive Hotel Data is absolute and unconditional,
regardless of whether any Services are performed or paid for pursuant to this
Agreement. During the Operating Term and the Transition Period, the Exclusive
Hotel Data shall be stored and continuously updated in a manner satisfactory to
Owner. Promptly upon a request by Owner at any time, Manager shall provide the
Exclusive Hotel Data to Owner in such form and by such means as may be requested
by Owner so as to permit Owner (or any successor manager or designee of Owner)
to store, update and use the Exclusive Hotel

19



--------------------------------------------------------------------------------



 



Data to the same extent and in the same manner as it was stored, updated and
used by Manager. For the avoidance of doubt, neither Manager nor its Affiliates,
as the case may be, shall be required to delete any aggregate customer or player
data or information generated by, or contained in, the Boarding Pass Program
(including all account balance history or status level information), and such
data and information shall remain the sole property of Manager and/or its
Affiliates; provided, however, that Manager shall (and shall cause its
Affiliates to) remove and delete any identifiable or traceable Exclusive Hotel
Data, from the Boarding Pass Program. For avoidance of doubt, no account balance
history, status level, or redemption history information will be deleted for any
customer in the Boarding Pass Program, nor shall Manager or its Affiliates be
required to delete any such information.
     2.12 Third-Party Agreements. Manager shall, upon the request of Owner or
the Successor Owner, provide Owner or the Successor Owner reasonable assistance
in identifying and contacting third-party licensors, vendors and providers of
goods or services under Third-Party Agreements.
     2.13 Project Managers. Each of Manager (for the Operating Term and
Transition Period) and Owner (for the full Transition Period) shall designate a
project manager, who shall serve as that Party’s principal representative with
respect to all issues relating to the Services (each, a “Project Manager”). Each
Party may change its Project Manager by written notice to the other Party.
Owner’s Project Manager may also be the Asset Manager.
ARTICLE 3
USE OF CERTAIN INTELLECTUAL PROPERTY
     3.1 Temporary Non-Exclusive License to Use Station IP. The Parties
acknowledge that Owner has a temporary, non-exclusive, royalty-free license to
use the Station IP during the Operating Term and the Transition Period, pursuant
and subject to the License Agreement.
     3.2 Intentionally Omitted.
     3.3 Excluded Property; Centralized Services. Except as otherwise provided
in Section 2.6(c) or elsewhere in this Agreement, Manager shall not be required
to, directly or indirectly, provide to Owner any information, data or inspection
of any of the following which is used both at the Hotel and at other properties
managed by Manager or its Affiliates, as applicable, and not used at properties
which are not so managed, all of which is and shall remain property of Manager
or its Affiliates, as applicable: proprietary operating practices; proprietary
software; trade secrets; proprietary player tracking systems (including the
Boarding Pass Program); brand-wide customer promotions; employee compensation
(unless Owner is responsible for paying all or any part of the same) or other
similar competitive information (the rights of Manager and its Affiliates to any
of the foregoing, “Proprietary Rights”). Except to the extent (a) required in
order for Manager to perform its obligations under this Agreement to provide
Services to Owner, or (b) expressly provided in this Agreement or the License
Agreement, Owner shall not have any use of or rights in any trademarks
(including any Licensed Marks (as defined in the License Agreement)), other
intellectual property, general intangibles,

20



--------------------------------------------------------------------------------



 



player tracking or reservation services used by Manager in connection with the
management of the Hotel, all of which shall remain the sole property of Manager
or its Affiliates, as applicable. Without limiting Manager’s obligations to
provide Exclusive Hotel Data under Section 2.6(c) and to provide the Services
(including Shared Services), Owner agrees that neither Manager’s obligations
under Section 2.2, nor Manager’s obligations to provide Services creates in
favor of Owner any rights in, and Owner shall not at any time have any rights
in, use of or access to the Boarding Pass Program, any other customer-affinity
programs operated by Manager and/or its Affiliates, any brand-wide promotions
operated by Manager and/or its Affiliates, any brand-wide progressive games
operated by Manager and/or its Affiliates, or any other proprietary promotions
or systems, that are used commonly by other hotels and casinos operated by
Manager and/or its Affiliates and are not used by hotels and casinos which are
not so operated; provided, however, that (i) Owner may, at its election,
continue to participate in the Boarding Pass Program during the Operating Term
(and, if Owner so elects, Manager and/or its Affiliates shall make the Boarding
Pass Program available throughout the applicable Transition Period or such
shorter period that Owner requests), and (ii) during the Operating Term and, at
Owner’s election, during the Transition Period, the Hotel shall participate in
the sharing of services designated as Shared Services in accordance with
Schedule D.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF MANAGER
     Manager represents and warrants to Owner as follows:
     4.1 Power and Authority. Manager has the requisite corporate power and
authority to execute and deliver this Agreement and to provide the Services,
whether by itself or through authorized service providers. All corporate action
on the part of Manager necessary to approve or to authorize the execution and
delivery of this Agreement and the performance of the transactions contemplated
hereby to be performed by it has been duly taken. This Agreement is a valid and
binding agreement enforceable against Manager in accordance with its terms,
subject to the effect of principles of equity and the applicable bankruptcy,
insolvency or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally and other customary qualifications.
     4.2 Non-Infringement. The software, assets, processes and procedures used
by Manager to provide the Services do not and will not infringe, or constitute
an infringement or misappropriation of, any intellectual property rights of any
third party. Without limiting Owner’s remedies, if any such software, asset,
process or procedure becomes, or is, in Manager’s reasonable opinion, likely to
become, the subject of any claim of infringement or misappropriation of
intellectual property rights of a third party, Manager may, at Manager’s option
and expense, either: (a) modify the Services so as not to so infringe or
misappropriate while continuing to serve the same purpose; or (b) obtain the
right to use such software, asset, process or procedure.
     4.3 Passthrough. Manager shall pass through to Owner or the Successor Owner
the benefits of any indemnifications and warranties made by third parties in
Third-Party Agreements to the fullest extent that Manager is permitted to do so
under such Third-Party Agreements.

21



--------------------------------------------------------------------------------



 



     4.4 Completeness. Manager intends that the Management Services shall
constitute all services that have been provided by Manager or its Affiliates or
its or its Affiliates’ service providers or designees to the Hotel during the
Lookback Period. In the event that during the Transition Period either Party
discovers any service that Manager or its service providers or designees
periodically provides in the ordinary course of business and such service was
last periodically provided prior to the Lookback Period that is reasonably
necessary for the operation or management of the Hotel (e.g., assistance with
periodic tax returns or regulatory filings) and that has not been replaced or
superseded by new or modified services or suspended across Manager’s and its
Affiliates’ owned or managed properties generally, the Management Services
shall, at Owner’s election and notice, be automatically deemed to be amended to
include any services that Manager actually provided to the Hotel during the
Lookback Period and Manager shall (subject to the terms and conditions of this
Agreement) be entitled to recover Manager’s Actual Cost and the allocable
portion of its Shared Expense (in each case as applicable) for providing the
services that are subject to such amendment.
     4.5 Manager Capabilities and Resources. Manager will have continuous access
to all strategic management capacity currently used by Manager and its
Affiliates to operate the Hotel. Manager will be familiar with all of the
Hotel’s day-to-day operations. Manager will have on the Effective Date, the
capabilities, operating methods, systems and resources reasonably necessary to
assume management responsibility for the Hotel in a manner reasonably consistent
with the Services contemplated by this Agreement.
     4.6 Lawsuits. Manager represents and warrants that there are no actions,
suits or proceedings pending, or, so far as Manager has actual knowledge,
threatened against Manager which might result in any inability of Manager to
perform its obligations pursuant to this Agreement.
     4.7 Brokers, Finders, Etc. Manager represents and warrants to Owner that it
has engaged no broker, agency or finder in connection with this transaction.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF OWNER
Owner represents and warrants to Manager as follows:
     5.1 Power and Authority. Owner has the requisite power and authority to
execute and deliver this Agreement and to perform the transactions contemplated
hereby. All corporate action on the part of Owner necessary to approve or to
authorize the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby to be performed by it has been duly taken.
This Agreement is a valid and binding obligation of Owner, enforceable in
accordance with its terms, subject to the effect of principles of equity and the
applicable bankruptcy, insolvency or other similar laws, now or hereafter in
effect, affecting creditors’ rights generally and other customary
qualifications.
     5.2 Brokers, Finders, Etc. Owner represents and warrants to Manager that it
has engaged no broker, agency or finder in connection with this transaction.

22



--------------------------------------------------------------------------------



 



     5.3 Financing and Sales; Disclosures of Non-Participation by Manager. Owner
shall not represent to the Lender under any proposed Mortgage, or to any joint
venturer, investor, partner or purchaser of securities in a private or public
offering of securities of Owner, or to any transferee of the Hotel or to any
other person or entity, that Manager or its Affiliates are or shall be in any
way responsible for Owner’s obligations under such Mortgage, offering or
transfer, and, shall, if requested by Manager, affirmatively disclose in writing
to any such Lender, joint venturer, investor, partner, purchaser of securities,
transferee or other person or entity, that Manager is not participating in such
offering, borrowing or transfer, and is not making any representations,
warranties, or guaranties in connection therewith, other than to state that the
Hotel will be managed by Manager as provided in this Agreement. Owner may make
use of any forecasts, annual plans, or projections prepared only in Owner’s name
or the name of Manager or the names of any of their respective Affiliates in
connection with any proposed financing arrangement, loan or public or private
offering, and Owner shall indemnify Manager from claims of reliance by any
Lender, joint venturer, investor, partner, purchaser of securities, transferee
or other person or entity on such forecasts, annual plans, or projections
prepared by Manager. Furthermore, and without limiting Owner’s indemnification
obligations under this Section 5.3, Owner covenants to notify in writing any
such Lender, joint venturer, investor, partner, purchaser of securities,
transferee or other person or entity that such forecasts, annual plans, or
projections prepared by Manager are confidential and should not be disseminated
in any manner, subject to customary exceptions and exclusions.
     5.4 Lawsuits. Owner represents and warrants that there are no actions,
suits or proceedings pending, or, so far as Owner has actual knowledge,
threatened against Owner which might result in any inability of Owner to perform
its obligations pursuant to this Agreement.
ARTICLE 6
CONFIDENTIALITY
     6.1 Confidentiality Agreement of Managers. Except as expressly contemplated
by this Agreement or as required by Applicable Law (including with respect to
any bankruptcy or other legal proceeding), Manager shall hold, and shall cause
its Affiliates and their respective officers, directors and employees to hold,
in strict confidence and not disclose to any other person or entity, any
Exclusive Hotel Data and any other data or information relating to Owner’s
business that is identified as confidential or should reasonably be understood
to be confidential and which Owner has used reasonable steps under the
circumstances to maintain in confidence (collectively, “Owner Confidential
Information”). Each of Manager and its Affiliates may disclose Owner
Confidential Information to their respective service providers and designees who
have a need to know such information in order to provide the Services required
under this Agreement, provided such parties are bound to confidentiality
obligations of even scope with those in this Agreement and provided that Manager
shall be responsible for such service providers’ and designees’ compliance with
such obligations.
     6.2 Confidentiality Agreement of Owner. Except as expressly contemplated by
this Agreement or as required by Applicable Law (including with respect to any
bankruptcy or

23



--------------------------------------------------------------------------------



 



other legal proceeding), Owner and Successor Owner shall hold, and shall cause
their respective Affiliates and their and their Affiliates’ respective officers,
directors, employees, representatives, agents and advisors (including attorneys,
accountants, consultants, bankers, current or prospective purchasers or lenders,
and financial advisors) to hold, in strict confidence and not disclose to any
other person or entity, all data and information relating to Manager’s business
that is identified as confidential or should reasonably be understood to be
confidential in which Manager, its Affiliates or their respective customers or
suppliers have rights, and which the Manager and its Affiliates have used
reasonable steps under the circumstances to maintain in confidence
(collectively, “Manager Confidential Information” and, together with Owner
Confidential Information, the “Confidential Information”).
     6.3 Exceptions. Confidential Information shall not include information
that: (a) is or becomes generally available to the public other than as a result
of disclosure directly or indirectly by (i) Manager or any of its Affiliates,
officers, directors, employees, representatives, agents and advisors, in the
case of Owner Confidential Information, or (ii) Owner or Successor Owner or any
of their respective Affiliates, officers, directors, employees, representatives,
agents and advisors, in the case of Manager Confidential Information; (b) was,
after the Effective Date, independently acquired or developed by (i) Manager or
its Affiliates, in the case of Owner Confidential Information, without using any
Owner Confidential Information and without violating any of its obligations
hereunder, or (ii) the Owner or Successor Owner, in the case of Manager
Confidential Information, without using any Manager Confidential Information and
without violating any of its obligations hereunder; or (c) is or becomes
available to (i) Manager or its Affiliates, in the case of Owner Confidential
Information, on a non-confidential basis from a person or entity (other than
Owner or its Affiliates, officers, directors, employees, representatives, agents
or advisors) who, to Manager’s or its Affiliates’ actual knowledge after due
inquiry, is not and was not bound by a confidentiality agreement with Owner or
otherwise prohibited from transmitting the information to Manager or its
Affiliates, or (ii) Owner or Successor Owner, in the case of Manager
Confidential Information, on a non-confidential basis from a person or entity
(other than Manager or its Affiliates, officers, directors, employees,
representatives, agents or advisors) who, to Owner’s or Successor Owner’s actual
knowledge after due inquiry, is not and was not bound by a confidentiality
agreement with Manager or its Affiliates or otherwise prohibited from
transmitting the information to Owner or Successor Owner.
     6.4 Permitted Uses. The foregoing shall not prohibit use of Confidential
Information (a) as is required by Applicable Law (including any gaming
regulations), (b) as is necessary to prepare tax returns or other required
filings with any governmental authorities or to defend or object to any
reassessment of taxes, (c) as is necessary to prepare and disclose, as may be
required, accounting statements, (d) as is necessary or advisable to avoid
committing a violation of any rule or regulation of any domestic or foreign
securities association, stock exchange or national securities quotation system
on which a Party’s or its Affiliate’s securities are listed or traded, or (e) as
is necessary to enforce the terms of this Agreement; provided, however, that the
party using or disclosing such Confidential Information in any of the preceding
scenarios must take reasonable steps to protect the confidentiality of the
information to the extent permitted by Applicable Law.

24



--------------------------------------------------------------------------------



 



     6.5 Return and Destruction. Upon termination or expiration of this
Agreement, or at any time with respect to particular Confidential Information
not required by a Party to perform its obligations or receive its benefits under
this Agreement, upon request by the other Party, such Party shall (a) return to
such other Party all Confidential Information and all copies thereof that are in
such Party’s possession or control, and (b) delete from its computers,
databases, and servers any electronic copies of all such Confidential
Information.
     6.6 Use of Residual Manager Knowledge. Owner acknowledges that Manager has
been engaged pursuant to this Agreement to provide Owner with access to data and
information other than proprietary or confidential systems, methods, programs
and strategies developed and utilized exclusively by Manager and its Affiliates
in the management and operation of numerous casino and hotel properties and that
all such proprietary or confidential systems, methods, programs and strategies
are and shall remain the sole and exclusive property of Manager and/or its
Affiliates, as applicable. Owner acknowledges that nothing in this Agreement
shall be deemed to limit the use by Manager and its Affiliates and their
respective personnel of all data and information other than Owner Confidential
Information and Exclusive Hotel Data, and of all systems, methods, programs and
strategies exclusively developed by Manager and its Affiliates (including those
developed by Manager and its Affiliates in connection with the management of the
Hotel).
     6.7 Use of Residual Owner Knowledge. Manager acknowledges that Owner or a
Successor Owner may, by virtue of receipt of the Services, learn or become aware
of general, non-proprietary and non-confidential operating and management
processes, methods and strategies used with properties similar to the Hotel
generally. Manager acknowledges that nothing in this Agreement shall be deemed
to limit the use by Owner and its Affiliates and their respective personnel of
all such general, non-proprietary and non-confidential operating and management
processes, methods and strategies.
     6.8 Survival. Without limiting any Party’s obligations with respect to the
return and destruction of the Confidential Information of any other Party
hereunder, the provisions of this Article 6 shall survive for two (2) years
following any expiration or termination of this Agreement.
ARTICLE 7
SURVIVAL
     7.1 Survival. The obligations of the Parties under this Agreement that the
Parties have expressly agreed shall survive expiration or termination of this
Agreement or that, by their nature, would continue beyond the expiration or
termination of this Agreement, shall survive the expiration or termination of
this Agreement for any reason. Without limiting the foregoing, Article 1,
Article 6 (to the extent provided in Section 6.8), this Article 7 and Article 16
of this Agreement, and all provisions of this Agreement relating to the
Transition Period, shall survive expiration or termination.

25



--------------------------------------------------------------------------------



 



ARTICLE 8
TERM AND TERMINATION
     8.1 Initial Term. This Agreement shall commence on the Effective Date and
shall continue in full force and effect through the end of the Initial Operating
Term unless terminated earlier in accordance with the terms of this Agreement or
renewed in accordance with Section 8.2.
     8.2 Renewal Options. Owner shall have the right (but not the obligation) to
extend the Initial Operating Term of this Agreement for successive periods of
one (1) year each (each, a “Renewal Term”) by giving Manager written notice of
its desire to extend not later than ninety (90) days prior to the expiration of
the Initial Operating Term (or, if applicable, the expiration of the
then-current Renewal Term). If this Agreement is renewed for any Renewal Term,
this Agreement shall be automatically extended to the expiration of such Renewal
Term.
     8.3 Early Termination. Owner may terminate this Agreement at any time upon
ninety (90) days’ prior written notice to Manager, and Manager may terminate
this Agreement at any time following the first year of the Initial Operating
Term upon ninety (90) days’ prior written notice to Owner. If Owner elects to
terminate this Agreement as provided for in this Section 8.3 at any time prior
to one (1) year after the Effective Date, then Owner shall pay the Owner
Termination Amount to Manager. The Owner Termination Amount, to the extent
actually paid by Owner, shall be credited against the Management Fee and any
expenses and other amounts that may be payable to Manager for its services
during the Transition Period, as and when such fees, expenses and other amounts
become due. The effective date of either such termination shall be extended to
the extent (if any) necessary for Owner and Manager to comply with Applicable
Law.
     8.4 Termination upon Default. In the event that either Party materially
breaches any of its material representations, warranties or covenants under this
Agreement and (in the case of any breach of a covenant hereunder) fails to cure
such breach within thirty (30) days after receiving written notice of such
breach from the other Party, such other Party may, without limiting its other
rights and remedies under this Agreement, at law or in equity, terminate this
Agreement by written notice to the breaching Party, subject to Manager’s
obligation to perform Transition Services hereunder. Without limiting any
liability on the part of Owner if Owner is the breaching Party, no Owner
Termination Amount shall be payable, and Owner shall incur no other cost,
expense or liability, as a result of any such termination.
     8.5 Termination by Manager for Non-Payment. If Owner fails to make when due
any payment required under Section 9.6, Manager may terminate this Agreement
upon ten (10) business days’ notice, subject to Manager’s obligation to perform
Transition Services hereunder. If any such failure by Owner occurs during the
Transition Period, Manager may terminate the Transition Period upon ten
(10) business days’ notice, in which case Manager shall no longer be obligated
to perform any Transition Services hereunder. Without limiting any liability on
the part of Owner with respect to such failure, no Owner Termination Amount
shall be payable, and Owner shall incur no other cost, expense or liability, as
a result of any termination in accordance with this Section 8.5.
     8.6 Termination by Owner for Cause. Owner may terminate this Agreement by
written notice to Manager if at any time (a) Manager engages in fraud or willful
misconduct under this Agreement, (b) Manager or any of its Affiliates suffers
the revocation, suspension,

26



--------------------------------------------------------------------------------



 



expiration or other loss of any Approval required for the provision by Manager
of the Services, (c) any Approval held by Manager or any of its Affiliates under
any Gaming Laws could, in Owner’s good-faith judgment, be revoked, suspended or
jeopardized, or (d) Manager or any of its Affiliates has been found unsuitable
by a gaming regulator or could (in Owner’s good-faith judgment) be found
unsuitable if Manager (or such Affiliate) were called forward by a gaming
regulator. Except as may be otherwise stated therein, any such termination
notice shall be effective upon the date it is received by Manager. No Owner
Termination Amount shall be payable, and Owner shall incur no other cost,
expense or liability, as a result of any termination in accordance with this
Section 8.6 other than those costs and expenses that would otherwise be borne by
Owner under this Agreement following any termination or expiration hereof.
     8.7 Termination by Owner Relating to Licenses. Either Party shall have the
right to terminate this Agreement by written notice to other Party if at any
time the notifying Party, any of its members or managers, any of their
respective Affiliates or any of the shareholders, partners, managers, members,
parents, officers, directors, Affiliates or employees of any of the foregoing
(each, an “Affected Person”) determines, in its sole, exclusive and
nonreviewable discretion, that the commencement or continuation of this
Agreement could adversely affect one or more of the actual or potential
licenses, certificates of suitability, suitability findings, permits or the like
(each, a “License”) of one or more of the Affected Persons, whether any such
License is, or may be, issued by the State of Nevada or any federal, state,
local or foreign governmental or regulatory authority. Except as may be
otherwise stated therein, any such termination notice shall be effective upon
the date it is received by the Party to which it is delivered, subject to
Manager’s obligation to perform Transition Services hereunder. No Owner
Termination Amount shall be payable as a result of any termination in accordance
with this Section 8.7, and any such termination shall be at no cost, expense or
liability to Owner or any other Related Person.
ARTICLE 9
FEES AND PAYMENT
     9.1 Base Management Fee. The Base Management Fee shall be payable to
Manager in monthly installments in arrears five (5) days after the delivery to
Owner of the Monthly Report for the prior Accounting Month, with each such
monthly installments being calculated on the actual Gross Operating Revenue for
such prior Accounting Month. The Base Management Fee shall be paid by Manager by
withdrawing the same from the Bank Accounts. Each such installment shall equal
the Base Management Fee for the related month and (if applicable) each preceding
month in the same Operating Year, less the sum of all prior installments of the
Base Management Fee paid for such Operating Year. At the time of submission of
each Monthly Report, Manager shall provide to Owner a computation of the
applicable installment of the Base Management Fee in reasonable detail and
certified by Manager.
     9.2 Incentive Management Fee. The Incentive Management Fee shall be payable
to Manager in quarterly installments in arrears within five (5) days after the
delivery to Owner of the Quarterly Report for the prior Accounting Quarter. Each
such installment shall equal the Incentive Management Fee for the applicable
Accounting Quarter and (if applicable) each

27



--------------------------------------------------------------------------------



 



preceding Accounting Quarter in the same Operating Year, less the sum of all
prior installments of the Incentive Management Fee paid for such Operating Year.
At the time of submission of each Quarterly Report, Manager shall provide to
Owner a computation of the applicable installment of the Incentive Management
Fee in reasonable detail and certified by Manager. For the avoidance of doubt,
all Management Fee installments and Owner’s Expenses payable with respect to any
Accounting Quarter (whether due and payable during or after such Accounting
Quarter) shall be deducted in the calculation of Net Income for such quarter for
purposes of such computation.
     9.3 Costs and Expenses Incurred. In addition to the Base Management Fee and
the Incentive Management Fee, the Hotel’s allocable portion of Shared Expenses
and additional Actual Costs incurred by Manager as a result of providing Shared
Services to the Hotel (collectively, “Owner’s Expenses”) shall constitute costs
and expenses of Owner under this Agreement and as such shall be fully
reimbursable to Manager hereunder (without duplication), provided that (a) such
Owner’s Expenses shall have been approved by Owner (in connection with the
Annual Budget or otherwise) and actually incurred by Manager or its Affiliates,
(b) any such Owner’s Expenses constituting costs and expenses for Senior
Executive Personnel (excluding bonuses) and shared employees shall not exceed
$137,500 in the aggregate in any calendar month, $393,750 in the aggregate in
any rolling three (3) month period, or $1,500,000 in the aggregate in any
rolling twelve (12) month period, and any other Owner’s Expenses shall not
exceed $394,167 in the aggregate in any calendar month, $1,128,750 in the
aggregate in any rolling three (3) month period, or $4,300,000 in the aggregate
in any rolling twelve (12) month period and (c) any such Owner’s Expenses to be
reimbursed to Manager are set forth in a Monthly Report. The Parties acknowledge
that the limits set forth in clause (b) of the immediately preceding sentence
are based on the costs and expenses that were treated as Shared Expenses and
allocated as such to the Hotel from January 2010 through July 2011, and Manager
agrees to treat as Shared Expenses the same categories of costs and expenses
that were so treated, and to use the same methods of calculation and allocation
of Shared Expenses that were used, during such period. Owner’s Expenses shall be
reimbursed within five (5) days after the delivery to Owner of the Monthly
Report detailing such Owner’s Expenses. Whenever any reimbursement due Manager
under this Section or any other provision of this Agreement shall be subject to
a gross receipts or similar tax under Applicable Law, Manager shall be entitled
to such reimbursement, together with such tax payable thereon, so that Manager
shall receive such reimbursement net of any taxes or similar charges
     9.4 Payment Disputes; Audits. If Owner disputes in good faith any amounts
charged by Manager hereunder, Owner shall provide prompt notice thereof to
Manager and the Parties shall promptly and in good faith attempt to resolve such
dispute. If any such dispute is not resolved prior to the payment due date for
such fee or expense, Owner may withhold (or direct Manager to withhold) any
disputed amounts from the payment of such fee or expense; provided that Manager
shall be entitled to receive the undisputed portion of the same and Manager
shall be entitled to receive any remainder promptly upon the resolution of the
dispute. Manager and its Affiliates shall keep reasonably detailed books and
records related to the amounts charged hereunder, together with third party
invoices and reasonable supporting documentation. Owner or its designated third
party auditor may, from time to time, as an expense of the Hotel and upon
reasonable notice to Manager and/or its Affiliates, request copies of, inspect
and conduct audits of, such books, records, invoices and documentation as
reasonably necessary to verify and confirm the amounts charged hereunder. If any
such audit reveals an overcharge of Owner with respect to any amounts charged
hereunder, Manager or its Affiliates, as the case may be, shall issue a refund
to Owner or, at Owner’s election, extend a credit to

28



--------------------------------------------------------------------------------



 



Owner to be applied against future amounts charged hereunder. If any such audit
reveals an underpayment by Owner with respect to any such charges, Manager shall
be entitled to withdraw from the Bank Accounts the net amount of any such
underpayment.
     9.5 Reconciliation of Management Fees. Within ten (10) days after Manager
delivers to Owner the Certified Financial Statements for any Operating Year,
Manager shall cause to be prepared and delivered to Owner a reconciliation
statement for such Operating Year showing the calculation and payment of the
Management Fees for such Operating Year, and appropriate adjustments shall be
made for any overpayment or underpayment of the Management Fees during such
Operating Year. If any reconciliation statement reflects an overpayment of
Management Fees to Manager, Manager shall, within fifteen (15) days after such
reconciliation statement has been delivered by Manager to Owner, remit to Owner
the amount of such overpayment. If the reconciliation statement reflects an
underpayment of Management Fees to Manager, Manager shall be entitled to
withdraw from the Bank Accounts within thirty (30) days after such
reconciliation statement has been delivered by Manager to Owner the net amount
of any such underpayment.
     9.6 Payment by Owner. Subject to Section 9.4, if at any time there are
insufficient funds in the Bank Accounts to pay any installment of the Base
Management Fee or the Incentive Management Fee or any expense or other amount
which is then due and payable to Manager, Owner shall, within ten (10) business
days after receiving a written request therefor from Manager, pay the amount of
such installment, expense or amount to Manager.
ARTICLE 10
BOOKS AND RECORDS
     10.1 Maintenance of Books and Records. Manager shall keep and maintain in
accordance with GAAP complete and accurate records and books of account
reflecting all financial affairs (including all items of income and expense) in
connection with the Operation of the Hotel. All books of account and other
financial records of the Hotel shall be available to Owner, any Lender and their
respective agents, representatives and designees (subject to Article 6) at all
reasonable times for examination, audit, inspection and copying, at no cost or
expense to Manager. Such inspections and examinations shall be made with as
little disruption to the business operations of the Hotel as reasonably
practicable. All of the financial books and records of the Hotel, including
books of account and front office records (but excluding any Proprietary
Rights), shall be the property of Owner; provided, however, after the
termination of this Agreement, all such books and records with respect to the
period during which Manger provided Services hereunder shall thereafter be
available for a period of five years to Manager at the Hotel for inspection,
audit, examination and extracting, at all reasonable times, upon two business
days’ prior notice.
     10.2 Monthly Financial Reports. Manager shall cause to be prepared and
delivered to Owner reasonably detailed unaudited monthly operating reports (the
“Monthly Reports”) that reflect the operational results of the Hotel for each
Accounting Month of each Operating Year. Manager shall deliver each Monthly
Report to Owner within fifteen (15) days after the end of the Accounting Month
to which such Monthly Report relates. At a minimum, the Monthly Reports

29



--------------------------------------------------------------------------------



 



shall include: (a) a balance sheet including comparisons against the prior
Accounting Month and prior year-end and outlining differences in reasonable
detail; (b) an income and expense statement (including GOR, Operating Costs
(including Owner’s Expenses) (broken out into categories which are no less
specific than the categories enumerated in clauses (i) through (ix) of the first
paragraph of Schedule A), Net Income and EBITDA) for such Accounting Month and
for the elapsed portion of the current Operating Year through the end of such
Accounting Month (with a comparison to the previous year); (c) a statement of
cash flows for such Accounting Month and for the elapsed portion of the current
Operating Year through the end of such Accounting Month (with a comparison to
the previous year) in reasonable detail to allow Owner to identify and ascertain
sources and uses thereof; (d) a computation of any installment of the Base
Management Fees due following delivery of such Monthly Report; (e) a statement
of all amounts reimbursable to Manager following delivery of such Monthly
Report; (f) a statement of all employees then shared or proposed to be shared by
the Hotel and one or more other properties owned or operated by Manager or any
of its Affiliates, and the current or proposed allocation of the time, services
and costs of such employees; (g) a statement of all current and proposed Shared
Services, and the current or proposed allocation of the costs of such Shared
Services; (h) descriptions of all variances from the Annual Budget for the
current Operating Year, updated forecasts and any proposed changes to the Annual
Budget; and (i) such other reports or information as may be otherwise specified
in this Agreement to be provided to Owner on a monthly basis or as Owner may
reasonably specify from time to time.
     10.3 Quarterly Financial Reports. Manager shall cause to be prepared and
delivered to Owner reasonably detailed unaudited quarterly operating reports
(the “Quarterly Reports”, and together with the Monthly Reports, the “Operating
Reports”). Manager shall deliver each Quarterly Report to Owner within
forty-five (45) days following the end of the Accounting Quarter to which such
Quarterly Report relates. At a minimum, the Quarterly Reports shall include:
(a) a narrative report on the Hotel’s actual performance relative to the Annual
Budget; (b) a computation of any installment of the Incentive Management Fees
due following delivery of such Quarterly Report; (c) a schedule comparing the
financial performance of the Hotel to the financial covenants under Financing
Documents to the extent that the applicable Financing relates to the Hotel only;
and (d) such other reports or information as Owner may reasonably specify from
time to time.
     10.4 Annual Financial Reports. Manager shall cause to be prepared and
delivered to Owner, no later than ninety (90) days after the end of each
Operating Year, financial statements for such Operating Year (including a
balance sheet, a statement of earnings and retained earnings and a statement of
cash flows), which statements shall be audited by an accounting firm selected by
Owner and approved by Manager (provided that Manager shall not withhold its
approval of one of the “Big Four” accounting firms), shall include a
certification by such firm that, subject to any qualifications therein, such
statements fairly present, in conformity with GAAP, the financial position,
results of operations and cash flows of the Hotel for the preceding Operating
Year, and shall be prepared in accordance with GAAP (“Certified Financial
Statements”). Owner and Manager shall cooperate in all respects in the
preparation of such financial statements, including the delivery by Manager of
any financial information generated by Manager pursuant to the terms of this
Agreement and reasonably required to prepare such Certified Financial
Statements.

30



--------------------------------------------------------------------------------



 



     10.5 Other Reports and Schedules. In addition to the Monthly Reports,
Quarterly Reports and Certified Financial Statements required to be delivered to
Owner hereunder, Manager shall cause to be prepared and delivered to Owner any
additional reports and schedules as Owner may reasonably request from time to
time, and copies of such leases, contracts and documents as Owner may reasonably
request from time to time.
     10.6 Cost of Reports. The cost of preparing the statements and reports
described in this Article 10 shall be charged as an Operating Cost of the Hotel
for the applicable Operating Year. If the opinion of the independent certified
public accounting firm that prepared the Certified Financial Statements for any
Operating Year with respect to the matters set forth in such Certified Financial
Statements shall be an unqualified opinion, then such Certified Financial
Statements shall be conclusive upon the Parties hereto with respect to such
matters and shall be deemed to be a final determination of the GOR, Net Income,
Operating Costs, Base Management Fee and Incentive Management Fee for such
Operating Year, absent fraud, gross or manifest error, or breach of this
Agreement.
     10.7 Public Filings. Manager acknowledges that Owner or an Affiliate of
Owner may be a public company, and Manager agrees to cooperate with Owner in
maintaining the books and records of the Hotel, and by preparing and delivering
to Owner reports and statements hereunder and public filings to be filed by
Owner or its Affiliates, in a manner that (a) is customary for a third-party
manager of a hotel and casino owned by a public company and (b) will permit
Owner and its Affiliates to comply with any and all public filing requirements.
ARTICLE 11
OPERATION OF THE MANAGED FACILITIES
     11.1 Proposed Annual Budget. On or before November 1 of each Operating
Year, Manager shall prepare and deliver to Owner, for its review and approval, a
proposed operating plan and budget for the next Operating Year. All operating
plans and budgets proposed by Manager shall include projections of Gross
Operating Revenue and Operating Costs by department for such Operating Year for
the Hotel and shall be prepared in good faith in accordance with budgeting and
planning procedures typically employed by operating subsidiaries of Manager and
its Affiliates. Each operating plan and budget shall include monthly and annual
projections of each of the following items, as applicable, for the Hotel:
          (a) results of operations (including itemized Gross Operating Revenue,
Promotional Allowances, Operating Costs and EBITDA), together with the following
supporting data: (a) total labor costs (broken down by department and
aggregated), including both fixed and variable labor; (b) the Management Fee,
Shared Expenses and Owner’s Expenses; (c) estimates of average daily rate and
occupancy; (d) estimates of food, beverage and other sales; (e) estimates of
gaming receipts and losses; and (f) a description of the category and nature of
Shared Services to be provided, together with a budget for each such category;
          (b) a description of proposed Routine Capital Improvements, Building
Capital Improvements and ROI Capital Improvements to be made during such
Operating Year and estimated capital expenditures related thereto, including
capitalized lease expenses and a

31



--------------------------------------------------------------------------------



 



contingency line item, and proposed monthly funding for such costs, and project
schedules for such capital improvements (the “Capital Budget”);
          (c) a statement of cash flow, including a schedule of any anticipated
cash shortfalls;
          (d) a schedule of debt service payments and reserves required under
any Financing Documents; and
          (e) a marketing plan and budget for the activities to be undertaken by
Manager, including promotional activities and Promotional Allowances for the
Hotel.
     11.2 Approval of Annual Budget. Except as expressly provided herein, all
final decisions with respect to the operating plans and budgets shall be made by
Owner in its sole discretion. If Owner objects to any portion of the proposed
annual operating plan or budgets (other than portions to the extent they relate
exclusively to discretionary capital expenditures (i.e., capital expenditures
not required to comply with law or for life safety reasons)) and Owner and
Manager fail to agree on such portion before the end of the first calendar month
of the Operating Year to which the proposed annual operating plan and budgets
relate, then the dispute will be resolved by an independent internationally
recognized hotel and gaming consultant, selected and retained jointly by Manager
and Owner. Any such consultant will (i) have no fewer than ten (10) years of
experience in the casino/hotel business, (ii) not be an Affiliate of or a person
who has any past, present or currently contemplated future business or personal
relationship with either Owner or Manager and (iii) not have its compensation
fixed based on the results of the issue at dispute. If the Parties are unable to
agree on such consultant, the dispute shall be resolved in accordance with
Section 17.10. If the consultant agrees with Manager’s proposal with respect to
any Owner Controlled Issue (as defined below), the applicable budget or plan
shall nevertheless incorporate Owner’s proposal with respect to such issue, but
the Base Management Fee and Incentive Management Fee for the period covered by
such budget or plan shall be adjusted after such period to reflect the
consultant’s best estimate as to what Gross Operating Revenue and EBITDA would
have been if Manager’s proposal had been implemented. As used herein, “Owner
Controlled Issues” shall mean all issues submitted to the consultant other than
(a) issues relating to life safety or legal and regulatory compliance and
(b) issues as to which the Manager asserts in good faith that its proposal is
necessary in order for the Hotel to comply with the brand standards of Manager
and its Affiliates applied to all properties branded as “Station” casinos. The
proposed operating plan and budget, including the Capital Budget, as modified to
reflect the revisions, if any, either agreed to by the Parties or determined by
resolution pursuant to this section shall become the “Annual Budget” for the
next Operating Year.
     11.3 Initial Annual Budget. The Parties acknowledge and agree that the
operating plan and operating and capital budgets attached as Schedule G have
been agreed to by the Parties and shall constitute the Annual Budget for the
initial Operating Year.
     11.4 Modification to Annual Budget. Manager shall have the right from time
to time during each Operating Year (but not more frequently than quarterly) to
propose modifications to the Annual Budget then in effect based on actual
operations during the elapsed

32



--------------------------------------------------------------------------------



 



                    .
portion of the applicable Operating Year and Manager’s judgment as to what will
transpire during the remainder of such Operating Year. Any such modifications
shall be subject to Owner’s approval (in the same manner as any Annual Budget)
in accordance with Section 11.2.
     11.5 Compliance with Annual Budget. Manager shall use best efforts to
Operate the Hotel in accordance with the Annual Budget for the applicable
Operating Year. In no event shall Manager (i) incur costs or expenses or make
expenditures that would cause the expenditures during any quarter for any line
item in an Annual Budget to exceed the amount budgeted for such line item in
such Annual Budget for such quarter by more than 10% or, in the case of
(x) costs or expenses relating to marketing, advertising or promotion of the
Hotel or (y) Shared Expenses, by more than 5%, in each case without Owner’s
prior approval, or (ii) exceed the Capital Budget for any Building Capital
Improvements or ROI Capital Improvements by any amount without Owner’s prior
approval. Notwithstanding the foregoing, Manager shall have the right, without
Owner’s prior approval and without reference to the amounts provided for with
respect thereto in the applicable Annual Budget, (A) to pay expenses that are
not within the ability of Manager to control, including property taxes, the
rates applied to (rather than the level of consumption of) utility services,
insurance premiums, and license and permit fees, and (B) to make expenditures
required on an emergency basis to avoid or mitigate potential injury to persons
at the Hotel or damage to the Hotel or other property located at or used in the
Operation of the Hotel, provided, that Manager shall endeavor to consult with
Owner prior to making any such expenditures and, where such consultation is
impracticable under the circumstances, shall notify Owner of the expenditures as
promptly thereafter as reasonably possible.
     11.6 Personnel.
     (a) Manager Control. Except as otherwise provided herein, Manager shall
manage and have sole and exclusive control of all aspects of the Hotel
Personnel, including the recruitment, screening, hiring, payment (including
processing of payroll and benefits), training, supervision, instruction and
direction of all Hotel Personnel. No Hotel Personnel shall perform services for
the benefit of Manager or any of its Affiliates or any property owned or managed
by Manager or any of its Affiliates other than the Hotel.
     (b) Personnel Costs. All Hotel Personnel other than Senior Executive
Personnel shall be employees of Owner, and (subject to Sections 9.3 and 11.5 and
the other provisions of this Agreement) all Hotel Personnel Costs shall be the
sole responsibility of Owner and may be paid by Manager from the Bank Accounts
as Operating Costs. Owner shall have no right to supervise, discharge or direct
any Hotel Personnel, except as otherwise set forth herein, and covenants and
agrees not to attempt to so supervise, direct or discharge. Owner shall not
interfere with or give orders or instructions to Hotel Personnel, but Owner may
contact Manager or the Hotel’s general manager for purposes of evaluating or
commenting upon Hotel Personnel, Hotel operations and/or financial performance.
Subject to compliance with Gaming Laws, the Operation of the Hotel in compliance
with the standards set forth herein, and Owner’s review and approval of the
sharing arrangement on a monthly basis, Manager may cause certain Hotel
Personnel to provide services to other facilities owned or operated by Manager
or an Affiliate of Manager, in which event the costs associated with such
personnel shall be equitably allocated between the Hotel and such other
facilities pursuant and subject to a reimbursement arrangement satisfactory to
Owner.

33



--------------------------------------------------------------------------------



 



     (c) Senior Executive Personnel. The Senior Executive Personnel shall report
to Manager and shall have the authority and powers normally given to persons
holding the positions occupied by them, subject to the authority and powers
given to Owner and the Asset Manager in this Agreement.
     (d) Acts of Hotel Personnel. Manager shall not be deemed in breach of any
provision of this Agreement, or otherwise (as between Owner and Manager) at
fault, by reason of any act or omission of any of the Hotel Personnel, except in
connection with its screening, hiring, training, supervision, instruction and
direction of such Hotel Personnel.
     (e) Temporary Assignments. Manager may, if necessary in its reasonable
judgment, assign one or more of its other supervisory employees to the Hotel on
a temporary or part-time basis, and the costs and expenses of such assignment
shall be Operating Costs of the Hotel, provided that such assignment and the
costs and expenses thereof shall be subject to Owner’s prior written approval
(as part of the Annual Budget or otherwise).
     11.7 Licenses and Permits; Owner’s Covenant. All liquor licenses, and all
other licenses that are not readily transferable or re-issuable upon termination
of this Agreement, shall be obtained and held in Owner’s name, to the extent
permitted under Applicable Law. Owner shall also make, execute and deliver such
agreements, contracts, leases, applications, verifications, instruments and
other documents as are permitted hereunder, and shall otherwise cooperate
reasonably with Manager, in connection with Manager’s exercise of its rights and
authority, and performance of its obligations, under this Agreement, in each
case subject to the terms and provisions of this Agreement.
     11.8 Maintenance, Repairs, Alterations and Reserves
     (a) Repairs, Maintenance and Alterations. Manager shall, subject to the
applicable Annual Budget (and the availability of sufficient funds), repair and
maintain the Hotel (other than such portions thereof as are leased to tenants
who undertake a duty of repair and maintenance, in which case Manager shall use
commercially reasonable and diligent efforts to cause such tenants to comply
with such duty) in good order and condition and make all repairs thereto as may
be necessary to operate at the Hotel Standard, and shall coordinate and provide
general oversight in respect of the installation of FF&E in the ordinary course.
     (b) Emergency Repairs. If Manager shall, at any time, reasonably believe
that (i) a dangerous condition exists at the Hotel, (ii) repairs are required to
comply with any applicable Applicable Laws or Insurance Requirements in any
material respect, or (iii) expenditures are required to eliminate a dangerous
condition or to prevent further property damage following a fire, act of God,
flood, earthquake or other like or unlike casualty or other emergency, Manager
may take all steps and make, on behalf of Owner utilizing the funds in the Bank
Accounts, all reasonable expenditures necessary to cure such condition or make
such repairs, or which are otherwise so required, whether or not provided for in
the applicable Annual Budget; provided, however, that Manager shall not make any
such expenditures in excess of $50,000 with respect to any single condition or
occurrence or related series of conditions or occurrences without Owner’s prior
approval, except to the extent required to avoid an imminent peril to human life
or imminent risk of material property damage or liability, to avoid a criminal
violation, or to avoid

34



--------------------------------------------------------------------------------



 



cancellation of any required insurance. Manager agrees to notify Owner in
writing as soon as reasonably possible of any such emergency condition or
situation, the cost of which exceeds $15,000, adjusted annually with CPI, and of
the action taken or proposed to be taken by Manager.
     11.9 Purchasing. In purchasing FF&E, Operating Supplies, Operating
Consumables and other goods and services for the Hotel, Manager shall use
commercially reasonable efforts to secure competitive prices for goods and
services consistent with the Hotel Standard. When taking bids or issuing
purchase orders, Manager shall use commercially reasonable efforts to secure
for, and shall credit to, Owner any discounts, commissions, or rebates
obtainable as a result of such purchase. Manager shall promptly remit to Owner’s
benefit in the Bank Accounts all discounts, rebates, profits, or commissions
received by Manager or by any Affiliate of Manager, in connection with any
purchases described above, in connection with any purchase contracts or
agreements entered into on behalf of Owner or in connection with the Hotel. This
clause is intended to ensure that neither Manager nor any Affiliate of Manager
shall receive, directly or indirectly, any remuneration other than that to be
paid by Owner to Manager hereunder.
     11.10 Payment of Hotel Expenses
     (a) Manager shall in no event be required or obligated to advance any of
its funds for the Operation of the Hotel, nor shall Manager be required to incur
any liability in connection therewith unless Owner shall have furnished Manager
with funds necessary for the discharge thereof. For avoidance of doubt, the
cost, fees, compensation or other expenses of any persons, such as attorneys,
independent asset managers, independent accountants and the like engaged by
Owner to perform duties pertaining to the ownership (as opposed to Operation) of
the Hotel, shall be an expense of Owner and shall not be an Operating Cost of
the Hotel or deducted from Gross Operating Revenue for calculation of the
Incentive Management Fee.
     (b) Subject to the terms of this Agreement, Manager shall, prior to
delinquency, and as long as Manager has been supplied with bills and invoices,
pay from the Bank Accounts or Sub-Accounts, to the extent of funds available
therein, all Impositions assessed against the Hotel, and all insurance premiums
on all policies of insurance maintained with respect to the Hotel and its
operations.
     11.11 Coordination and Planning.
     (a) Cooperation with Transactions. Manager shall cooperate reasonably (at
Owner’s request and at Owner’s cost and expense) with any actual or prospective
purchaser, underwriter, lender or other person in connection with any actual or
proposed sale, investment, offering, debt placement or financing of or related
to the Hotel (provided that Manager shall not be required to release to any such
person any of Manager’s Proprietary Rights or by reason of such cooperation
incur any underwriting liability). Such cooperation may include the preparation
of customary lists and schedules (such as, for example, inventories) and other
information relating to the Hotel, to the extent regularly maintained or
compiled, or if the requested information is reasonably available to Manager, as
may be reasonably requested by a prospective purchaser, underwriter, lender or
other person.

35



--------------------------------------------------------------------------------



 



     (b) Third-Party Operated Areas. Owner and Manager acknowledge that certain
areas of the Hotel, such as the spa, fitness center or restaurant may be
operated by third parties (the “Third-Party Managers”) under a lease, operating
agreement, franchise agreement or similar agreement. Any areas of the Hotel
operated by Third-Party Managers are referred to in this Agreement as
“Third-Party Operated Areas”. The operation of any Third-Party Operated Areas by
a Third-Party Manager, and the selection of a Third-Party Manager for such
Third-Party Operated Areas, shall be subject to approval of both Owner and
Manager; provided, that Manager, at its option, shall have the right to control
the process of selecting any Third-Party Managers, including the right to
conduct a request for proposals to select the Third-Party Managers, which
selection shall be subject to the approval by Owner. Any lease, operating
agreement, franchise agreement or similar agreement with a Third-Party Manager
shall: (i) be consistent with the terms of this Agreement; (ii) allow Manager to
operate the Hotel in accordance with the Hotel Standard and the terms of this
Agreement; (iii) require the Third-Party Managers to operate the Third-Party
Operated Areas in accordance with the Hotel Standard and all other terms of this
Agreement; and (iv) be subject to the review and prior written approval of both
Owner and Manager. All rents, fees and other amounts received by or on behalf of
Owner from the operation of Third-Party Operated Areas shall be included in
Gross Operating Revenue.
ARTICLE 12
GAMING LAW PROVISIONS
     12.1 Regulatory Cooperation. Manager shall cooperate and support Owner in
connection with the preparation and prosecution of all applications required or
deemed prudent by Owner for regulatory licenses, permits, registrations and
other Approvals in connection with licensing and suitability determinations for
the new equity owners of Owner, the implementation of any aspect of this
Agreement and the transition of the Operation of the Hotel to a third party
during the Transition Period.
ARTICLE 13
FINANCING
     13.1 Mortgages; Collateral Assignments. Owner shall have the right to grant
a Mortgage or Security Interest to a Lender in connection with any Financing,
and to assign to any Lender as collateral security for any Financing, all of
Owner’s right, title and interest in and to this Agreement. In connection
therewith, the Parties shall enter into a subordination and non-disturbance and
attornment agreement incorporating customary and market terms and reasonably
satisfactory to Manager and the Lender, provided that such form shall provide
that (a) this Agreement shall survive any foreclosure or deed-in-lieu of
foreclosure of the Hotel at the sole option of Owner and (b) Manager’s right to
payment of fees and other amounts under this Agreement shall be subject and
subordinate to the Lender’s right to payment under the Financing Documents, to
the extent provided in Section 13.2.
     13.2 Subordination of Fees. The Base Management Fee and the Incentive
Management Fee shall not be subordinated to the secured and/or unsecured
financing in place at

36



--------------------------------------------------------------------------------



 



the exit of the Company from bankruptcy or any other financing with respect to
which any Affiliates of Owner hold interests that are sufficient (or more than
sufficient) in the aggregate to give them voting control of the outstanding
obligations and/or commitments thereunder, and all fees, expenses and other
amounts that would otherwise be due and payable under this Agreement shall
continue to be payable to Manager during any default or event of default under
any such financing. Notwithstanding the foregoing, the Base Management Fee and
the Incentive Management Fee shall be subordinated to any future secured and/or
unsecured financing with respect to which, at the time of origination, either no
Affiliates of Owner hold any interest or Affiliates of Owner hold interests that
are not sufficient in the aggregate to give them voting control of the
outstanding obligations and/or commitments thereunder, provided that so long as
there is no event of default under any such financing such fees shall be paid
when due.
     13.3 Lender’s Right of Access. Upon reasonable advance notice from a Lender
(which notice may be given verbally in connection with an emergency or upon the
occurrence of an event of default under any Financing Documents), Manager shall
permit and cooperate with such Lender and its agents and representatives to
enter any part of the Hotel at any reasonable time for the purposes of examining
or inspecting the Hotel, or examining or copying the books and records of the
Hotel; provided, however, that any expenses incurred in connection with such
activities shall be Operating Costs of the Hotel.
     13.4 Estoppel Certificates. Within ten (10) days after a written request
therefor by Owner, Manager shall issue to Owner or any Lender an estoppel
certificate, comfort letter or such other document as may be reasonably
requested by Owner: (a) certifying that this Agreement has not been modified and
is in full force and effect (or, if there have been modifications, specifying
the modifications and certifying that the same is in full force and effect as
modified); and (b) stating whether, to the knowledge of Manager, any default by
Owner exists, and if so, specifying each default of which Manager has knowledge.
Within ten (10) days after a written request therefor by Manager, Owner shall
issue to Manager an estoppel certificate, comfort letter or such other document
as may be reasonably requested by Manager: (i) certifying that this Agreement
has not been modified and is in full force and effect (or, if there have been
modifications, specifying the modifications and certifying that the same is in
full force and effect as modified); and (ii) stating whether, to the knowledge
of Owner, any default by Manager exists, and if so, specifying each default of
which Owner has knowledge.
     13.5 Required Amendments. In the event any Lender or proposed Lender,
directly or indirectly as a condition of closing the proposed Financing,
requires any commercially reasonable modification of any terms or provisions of
this Agreement, the Parties shall comply with such request; provided, however,
Manager shall be under no obligation to consent to any requested modification or
amendment to this Agreement that would increase Manager’s obligations under this
Agreement or diminish the fees or reimbursements becoming due to Manager
hereunder.
     13.6 Title; Compliance with Mortgage, Ground Lease and CC&R’s. Manager, to
the extent it or any of its Affiliates has or has been provided true and
accurate copies of any Mortgage, ground lease or CC&R’s encumbering the Hotel,
shall use commercially reasonable and diligent efforts not to cause any
violation of the covenants and conditions thereof.

37



--------------------------------------------------------------------------------



 



ARTICLE 14
INSURANCE
     14.1 Insurance Requirements. Manager shall procure and maintain the
policies of insurance, in the names and with the coverages and limits, described
in Schedule E or such other policies, in such other names or with such other
coverages or limits, as may hereafter be designated by Owner from time to time.
All premiums and other costs of such insurance, and any applicable deductibles
or co-insurance requirements, shall be the responsibility of Owner and shall be
paid in accordance with Section 15.1.
ARTICLE 15
BANK ACCOUNTS
     15.1 Administration of Bank Accounts. Manager shall establish, as agent for
Owner, a bank account or accounts at a bank or other financial institution
designated by Owner and approved by Manager (“Bank Accounts”). The Bank Accounts
shall be in the name of Owner, doing business as the Hotel, shall be owned by
Owner and shall use the taxpayer identification number of Owner. Manager shall
not commingle the funds in any such Bank Account with any funds of Manager or
any Affiliate of Manager. The Bank Accounts shall be interest-bearing accounts
if such accounts are reasonably available and shall be maintained in accordance
with the Financing Documents. Manager shall deposit into the Bank Accounts all
moneys received by Manager from the operations of the Hotel. The Bank Accounts
may include sub-accounts for specific purposes, such as restaurant and bar,
parking and travel agent commission accounts (all such sub-accounts opened by
Manager for specific purposes shall be referred to as the “Sub-Accounts”) into
which Manager may deposit or transfer funds for payment to third parties.
Manager, on behalf of Owner, shall have sole control of the Bank Accounts and
Sub-Accounts and shall pay out of the same, to the extent of the funds from time
to time therein, all costs and Operating Costs incurred in connection with the
Operation of the Hotel and in accordance with this Agreement, including, without
limitation, Hotel Personnel Costs, the Base Management Fee and Incentive
Management Fee, and the Owner’s Expenses, any other amounts due Manager or its
Affiliates under this Agreement; and all other costs and expenditures which
Manager is permitted or required to make pursuant to this Agreement. If
permitted by the operating system of the depository bank and requested by Owner,
Owner shall be provided with “read-only” internet access to the Bank Accounts
permitting Owner to examine balances and activity in the Bank Accounts but not
permitting actions affecting or relating to the deposit or withdrawal of funds
in such Bank Accounts. Manager shall establish controls intended to ensure
accurate reporting, safety and security of all transactions involving the Bank
Accounts.
     15.2 Authorized Signatories. Individuals designated by Manager and
specifically approved by Owner shall be the only Persons authorized to make
deposits into, and draw funds from, the Bank Accounts in accordance with this
Agreement. Manager shall establish such reasonable controls to ensure accurate
reporting of all transactions involving the Bank Accounts as Manager, consistent
with commercially reasonable business procedures and practices in light of the
size and nature of the operations at the Hotel, reasonably deems necessary or
advisable.

38



--------------------------------------------------------------------------------



 



Manager shall provide Owner, on a monthly basis and as requested by Owner,
copies of bank statements with respect to the Bank Accounts.
     15.3 Deposit and Disbursement of Funds. All revenues from the Operation of
the Hotel shall be deposited by Manager in the Bank Accounts. Unless the Parties
agree otherwise, Manager shall disburse to Owner each day, as directed by Owner,
any funds remaining in the Bank Accounts and the Accounts in excess of the sum
of (a) all Operating Costs (including any installments of the Base Management
Fee and Incentive Management Fee) then due and unpaid and (b) $10,000,000.
     15.4 Cash Accounts. In addition to the Bank Accounts and Sub-Accounts,
Manager shall be entitled to maintain such funds as it reasonably deems proper
in house banks or in petty cash funds at the Hotel (all such accounts being
referred to collectively as the “Accounts”). All of the funds in the Accounts
shall belong to Owner and Manager shall not commingle its own, or any third
party’s funds, with the funds in any of the Accounts.
ARTICLE 16
EXCUSED NON-PERFORMANCE
16.1 Excused Non-Performance. Notwithstanding any contrary provision of this
Agreement, each Party shall be excused from the performance of any obligation
hereunder (including Manager’s obligation to Operate the Hotel in conformity
with the Hotel Standard), and shall not be deemed in default, for such period of
time as such performance is prevented by a Force Majeure Event, a breach of this
Agreement by the other Party or (in the case of Manager) a limitation imposed on
Manager’s ability to expend funds in respect of the Hotel, due to Owner’s act or
a shortage of funds in the Bank Accounts and the Accounts (provided Manager has
provided Owner with reasonably timely notice of the need for additional funds
and that the failure to expend funds by reason of the operation of such
limitation shall reasonably prevent Manager from meeting such obligation).
ARTICLE 17
MISCELLANEOUS
     17.1 Entire Agreement. This Agreement constitutes the complete agreement of
the Parties with respect to the subject matter hereof and supersede all prior
discussions, negotiations and understandings.
     17.2 Amendment. Except with respect to any automatic amendment of this
Agreement as set forth in Section 4.4, this Agreement may be amended, modified
or supplemented only in a written document signed by each of the Parties.
     17.3 Notices. Any written notice to be given hereunder shall be deemed
given: (a) when received if given in person or by courier; (b) on the date of
transmission if sent by telecopy, e-mail or other wire transmission (receipt
confirmed); (c) three days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid; and (d) if sent by an internationally
recognized overnight delivery service, the second day following the date given
to

39



--------------------------------------------------------------------------------



 



such overnight delivery service (specified for overnight delivery). All notices
shall be addressed as follows:
If to Manager, addressed as follows:
Station Casinos LLC
1505 South Pavilion Center Drive
Las Vegas, Nevada 89135
Attention: General Counsel
Telephone: (702) 495-4256
Facsimile: (702) 495-4252
with a copy (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy, LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017
Attention: Ken Baronsky
Telephone: (213) 892-4000
Facsimile: (213) 629-5063
If to Owner, addressed as follows:
Aliante Gaming, LLC
1505 South Pavilion Center Drive
Las Vegas, Nevada 89135
Attention: General Counsel
Telephone: (702) 495-4256
Facsimile: (702) 495-4252
with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Alan W. Kornberg and Jeffrey D. Saferstein
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
and to:
Lionel Sawyer & Collins
1100 Bank of America Plaza
50 West Liberty St.
Reno, NV 89501
Attention: Dan R. Reaser
Telephone: (775) 788-8619
Facsímile: (775) 788-8682

40



--------------------------------------------------------------------------------



 



     17.4 Waivers. The failure of a Party to require performance of any
provision hereof shall not affect its right at a later time to enforce the same.
No waiver by a Party of any term, covenant, representation or warranty contained
herein shall be effective unless in writing. No such waiver in any one instance
shall be deemed a further or continuing waiver of any such term, covenant,
representation or warranty in any other instance.
     17.5 Assignment. This Agreement shall inure to the benefit of, and shall be
binding upon, the successors and permitted assigns of each of the Parties
hereto, including any committee, trustee or examiner with extended powers that
is subsequently appointed in a bankruptcy case of any of the Parties, and the
Successor Owner whether or not in contractual privity with Owner, and in
particular no successor or assign of any Party may object or otherwise
collaterally attack the relief provided to the Parties hereunder under any
theory and in particular may not object to, withdraw or modify any claim allowed
or limited herein or any waiver herein granted by any Party. Owner may not
assign the benefits of this Agreement separately from the obligations hereunder
and shall only assign this Agreement (and the benefits and obligations
hereunder) to a transferee of Owner’s right, title and interest in and to the
Hotel who agrees in writing to assume this Agreement. Any transferee of the
Hotel, including any lenders or any designee thereof pursuant to a deed in lieu
of foreclosure, or any person purchasing at a foreclosure sale or sale pursuant
to Section 363 of the bankruptcy code, shall agree as a condition to acquiring
the Hotel to perform all payment obligations in favor of Manager hereunder,
including payment of the Management Fee after early termination of Manager (to
the extent a payment obligation exists pursuant to the terms hereof), regardless
of whether such termination occurred before or after the Hotel is transferred.
Manager may not assign any benefits or burdens hereunder without Owner’s prior
written consent.
     17.6 Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
Agreement. This Agreement may also be executed by facsimile or electronic
signature.
     17.7 Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.
     17.8 Time of the Essence. To the extent that performance is to be governed
by time, time shall be deemed to be of the essence hereof.
     17.9 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws, and not the laws of conflicts, of
the State of Nevada.
     17.10 Dispute Resolution.
          (a) In the event of a dispute between the Parties arising out of this
Agreement, the Parties shall attempt in good faith to resolve the same within
fifteen (15) days after one Party gives written notice thereof to the other
Party.

41



--------------------------------------------------------------------------------



 



          (b) If the Parties are unable to resolve a dispute as aforesaid,
either Party shall have the right to submit such dispute to arbitration by
giving the other Party a written notice (an “Arbitration Notice”) specifying the
nature of the dispute and stating that such dispute shall be determined in
accordance with this Section 17.10(b). Any such arbitration shall be conducted
in Las Vegas, Nevada, in accordance with the Commercial Arbitration Rules
(Expedited Procedures) of the American Arbitration Association (the “AAA”),
except that the provisions of this Section 17.10(b) shall supersede any
conflicting provision of such rules. Each Party shall appoint an arbitrator
within five (5) days after the delivery of an Arbitration Notice, and if either
Party shall fail timely to appoint an arbitrator the arbitrator appointed by the
other Party shall select an unrelated Person as the second arbitrator within
four (4) days after the expiration of such five (5) day period. The two
arbitrators so appointed shall, if possible, determine such matter within ten
(10) after both of them are appointed. If such arbitrators are unable for any
reason to agree on such matter within such ten (10) day period, then any Party
may request JAMS/Endispute or any other arbitration organization, including the
AAA, agreed to by the Parties to provide an impartial third arbitrator and the
Parties shall be bound by any appointment so made. Within five (5) days after
the third arbitrator has been appointed, each of the first two arbitrators shall
submit their respective determinations to the third arbitrator, who must select
one or the other of such determinations (whichever the third arbitrator believes
to be closest to a correct determination) within ten (10) days after the
expiration of such five (5) day period, and the selection so made shall in all
cases be binding upon the Parties, and judgment upon such selection may be
entered in any court having jurisdiction. During such ten (10) day period, the
third arbitrator may schedule a hearing where the Parties and their advocates
present evidence, call witnesses and experts and cross-examine the other Party’s
witnesses and experts. In the event of the failure of an arbitrator to act for
any reason, a successor shall be appointed within ten (10) days of such failure
using the same process by which such arbitrator was appointed. The arbitrators
conducting any arbitration shall be bound by the terms of this Agreement and
shall not have the power to add to, subtract from or otherwise modify any
provision in this Agreement. Each Party agrees to sign all documents and to do
all other things necessary to submit any such matter to arbitration and hereby
waives any right it may at any time have to revoke its agreement hereunder that
it shall submit to arbitration and shall abide by the decision rendered
thereunder. The substantially prevailing Party shall be entitled to receive from
the other Party payment of all fees and expenses (including reasonable
attorneys’ fees and expenses) incurred by the substantially prevailing Party in
connection with such arbitration.
     17.11 Enforcement. Notwithstanding anything to the contrary contained in
Section 17.10, either Party shall be entitled to commence legal proceedings in a
court of competent jurisdiction (a) seeking such mandatory, declaratory or
injunctive relief as may be necessary to define or protect the rights and
enforce the obligations contained in this Agreement pending the resolution of
any dispute in accordance with Section 17.10 or (b) involving the enforcement of
an arbitration decision or award arising out of this Agreement. The
substantially prevailing Party shall be entitled to receive from the other Party
payment of all fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by the substantially prevailing Party in connection with such
proceedings.
     17.12 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and those other persons or entities specifically
described herein, and, except as aforesaid, no provision of this Agreement shall
be deemed to confer any remedy, claim or right upon any third party.

42



--------------------------------------------------------------------------------



 



     17.13 Incorporation. Any Schedules and Appendices attached hereto and
referred to herein are incorporated into and form a part of this Agreement.
     17.14 Negotiated Agreement. This Agreement is the product of negotiations
of the Parties, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.
     17.15 Currency. All amounts due hereunder shall be invoiced and paid in
United States Dollars.
     17.16 Further Assurances. The Parties agree to execute and deliver such
other instruments and perform such acts, in addition to the matters herein
specified, as may be appropriate or reasonably necessary, from time to time, to
effectuate the agreements and understandings of the Parties, whether the same
occur before or after the date of this Agreement.
     17.17 Compliance with Laws. Each Party shall comply with all applicable
laws, rules, regulations and orders of the United States, all other
jurisdictions and any agency or court thereof relating to the performance of
such Party’s obligations under this Agreement.
     17.18 Relationship of the Parties. The relationship between the Parties to
this Agreement is that of independent contractors. Under no circumstances shall
either Party be deemed an agent or representative of the other Party. Neither
Party shall have authority to act for or bind any other Party in any way, or
represent that it is in any way responsible for acts of any other Party. Nothing
in this Agreement shall be construed or interpreted to create a relationship
between the Parties (or their designees, contractors, employees or
representatives) of partner, joint venturer, principal and agent, or employer
and employee.
     17.19 Expenses. Except as otherwise expressly set forth in this Agreement,
each Party hereto shall bear its own expenses incurred in connection with the
negotiation, documentation, execution of this Agreement and with respect to the
transactions contemplated by this Agreement. For avoidance of doubt, this
provision shall not limit the reimbursement of legal expenses incurred by
Manager in connection with the discharge of its duties as manager hereunder that
are incurred in connection with the performance or delivery of Services.
     17.20 Non-Recourse. The Parties acknowledge that none of the members of
Owner and no past, present or future director, officer, committee member,
employee, incorporator, member, partner or direct or indirect equity holder of
Owner (such Persons, the “Non-Recourse Parties”) is a party to this Agreement.
The Parties further acknowledge that none of the Non-Recourse Parties, whether
individually or collectively, shall have any liability whatsoever of any kind or
description for any obligations or liabilities of Owner under this Agreement or
for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby or thereby. Accordingly, the Parties hereby agree that in
the event (i) there is any alleged breach or alleged default or breach or
default by any Party under this Agreement, or (ii) any Party has or may have any
claim arising from or relating to the terms of this Agreement, no Party shall,
or shall have

43



--------------------------------------------------------------------------------



 



any right to, commence any proceedings or otherwise seek to impose any liability
or obligation whatsoever of any kind or description on or against the
Non-Recourse Parties, whether collectively or individually, by reason of such
alleged breach, default or claim.
*   *   *   *   *
[Signature Page Follows]

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed and delivered as of the Effective Date.

            Manager:

STATION CASINOS LLC
      By:   /s/ Thomas M. Friel       Name:   Thomas M. Friel       Title:  
Executive Vice President    

Signature Page to Management Agreement

 



--------------------------------------------------------------------------------



 



            Owner:

ALIANTE GAMING, LLC
a Nevada limited liability company

By: ALST Casino Holdco, LLC,
       its Managing Member
   

            By:   /s/ Soohyung Kim       Name:   Soohyung Kim       Title:  
Secretary    

Signature Page to Management Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Operating Costs
“Operating Costs” means all costs and expenses of maintaining, conducting and
supervising the operation of the Hotel which are properly attributable to the
period of determination, including:
     (i) the cost of sales of all food, beverages, other goods and services sold
or consumed by the Hotel and of all Operating Supplies and Operating
Consumables, with the exception of the cost of food, beverages, services and
other items sold or consumed by concessionaires and other third party vendors
leasing space in the Hotel;
     (ii) salaries, wages and other benefits of the personnel employed by Owner
with respect to the Hotel, including costs of payroll taxes and employee
benefits, and the fees and expenses, including travel expenses, of third-party
consultants;
     (iii) the cost of all other materials, supplies, goods and services used in
connection with the operation of the Hotel including heat and utilities, trash
removal, office supplies, security and all other services performed by third
parties, telephone and data processing equipment and other equipment;
     (iv) the cost of repairs to and maintenance of the Hotel, to the extent not
paid from the actual cash proceeds of any fire or casualty insurance after
deducting necessary expenses in connection with the adjustment or collection of
such proceeds;
     (v) insurance and bonding premiums with respect to the Hotel, including
property damage insurance, public liability insurance, workers’ compensation
insurance, or insurance required by similar employee benefits acts and such
business interruption or other insurance as may be provided for protection
against claims, liabilities and losses incurred with respect to deductibles
applicable to the foregoing types of insurance;
     (vi) all taxes, assessments, water/sewer charges, and other fees and
charges (other than federal, state or local income taxes and franchise taxes or
the equivalent) payable by or assessed against the Hotel with respect to the
operation of the Hotel;
     (vii) legal, consulting, lobbying, political and charitable contributions,
accounting and other fees for professionals for services related to the
operation of the Hotel and to transition services provided to a new owner and/or
manager of the Hotel;
     (viii) all expenses for marketing the Hotel, including all expenses of
advertising, sales, promotion and public relations activities; and
     (ix) all excise, sales, gross receipts, admission, entertainment, tourist
or use taxes, gaming taxes and device fees, real estate taxes, ad valorem taxes,
personal property

A-1



--------------------------------------------------------------------------------



 



taxes, utility taxes and other taxes (as those terms are defined by GAAP),
assessments for public improvements, and municipal, county and state license and
permit fees.
Operating Costs shall include Owner’s Allocation of Shared Expenses. The method
of calculating Shared Expenses shall be that used during the Lookback Period and
shall fairly distribute the costs of shared employees and services among all
properties for which Manager or its Affiliates provides such employees and
performs such services, provided, however, that such allocation will be fair and
equitable and will not discriminate against the Hotel as compared with the
allocation of such expenses among other properties operated by Manager and its
Affiliates, as applicable.
“Operating Consumables” means all food, beverages and other immediately
consumable items utilized in operating the Hotel, such as soap, cleaning
materials, matches, stationery, brochures, folios, and other similar items.
“Operating Supplies” means all non-capital equipment necessary for the
day-to-day operation of the Project, including chips, tokens, uniforms, playing
cards, glassware, linens, silverware, utensils and dishware.
“Shared Expenses” means Manager’s or its Affiliates’ (as the case may be)
allocated out-of-pocket costs (not including any mark-up or other profit margin)
for Senior Executive Personnel and shared employees and for Shared Services
related to the Hotel. Shared Expenses may include the costs incurred by the
Manager or its Affiliates for group purchasing items and/or direct salary and
wages (including, without limitation, employer’s contributions under FICA,
unemployment compensation or other employment taxes, and regular pension fund
contributions, worker’s compensation, group life, accident, health and other
health insurance premiums, profit sharing, and retirement plans, disability and
other similar benefits) paid to or accrued for the benefit of Senior Executive
Personnel and of employees that are assigned to perform a function for Owner
that otherwise would be filled by an employee of, or third party provider to,
Owner, prorated to the extent actually attributable to each such employee’s
actual time incurred for the benefit of Owner. The method of computing various
Shared Expenses is proprietary and confidential information of Manager and its
Affiliates and has been provided to Owner in confidence in a separate
confidential writing.

A-2



--------------------------------------------------------------------------------



 



SCHEDULE B
Senior Executive Personnel

      Position   Individual Occupying Position as of Effective Date
Director of Hotel Operations
  HERRERA, CHRISTIANE LEIGH
VP/General Manager
  THOMPSON, CAROL A.
Table Games Shift Manager
  TAIT, JAMES B.
Executive Chef
  TRETIAK, CHAD A.
Director of Facilities
  HICKEN, WILLIAM R.
Director of Table Games
  NOVAK, TERRY W.
Table Games Shift Manager
  GELLNER, CHRISTOPHER R.
Director of Marketing
  GERAMI, KRISTEN JOYCE
Director of Sales
  BOWERS, LINDA MARIE
Director of F&B
  BRAY, JOHN
Director of Human Resources
  HILTON, TERESA LOUISE
Director of Slots
  LITTLE, BRANDON M.
National Sales Manager
  WOODS, JERAMY M.
Director of Finance
  DORSEY, JERRY GENE
Director of R&S
  MEEKER, JACKSON
Controller
  MARTELLARO, GARY
Director of Surveillance
  WAGNER, MARC
Director of Security
  EDER, PAUL
Controller
  WILLIAMS, MELANIE
Assistant Director F&B
  DELACRUZ, WINNJAY
Room Manager — Restaurant
  GUTIERREZ, RON

B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
The computer systems, reservation systems and other support services
(proprietary and non-proprietary) used in connection with the operation of the
Hotel and regularly provided by Manager and/or its Affiliates to Owner.

C-1



--------------------------------------------------------------------------------



 



SCHEDULE D
Shared Services
“Shared Services” means any of the following activities in connection with
maintaining, and conducting and supervising the operation of, the Hotel which
are properly attributable to the Hotel during the period of determination,
except in each case to the extent that Owner elects in accordance with the
further provisions of this Schedule not to have the Hotel share services with
respect to such activities with other properties owned or operated by Manager or
any of its Affiliates:
procurement and management of all food, beverages, other goods and services sold
or consumed by the Hotel and of all Operating Supplies and Operating
Consumables, with the exception of the cost of food, beverages, services and
other items sold or consumed by concessionaires and other third party vendors
leasing space in the Hotel;
procurement of all other materials, supplies, goods and services used in
connection with the operation of the Hotel including heat and utilities, trash
removal, office supplies, security telephone and data processing equipment and
other equipment;
repairs to and maintenance of the Hotel, to the extent not paid from the actual
cash proceeds of any fire or casualty insurance after deducting necessary
expenses in connection with the adjustment or collection of such proceeds;
risk management, procurement of insurance and bonds with respect to the Hotel,
including property damage insurance, public liability insurance, workers’
compensation insurance, or insurance required by similar employee benefits acts
and such business interruption or other insurance as may be provided for
protection against claims, liabilities and losses incurred with respect to
deductibles applicable to the foregoing types of insurance;
management and accounting for all taxes, assessments, water/sewer charges, and
other fees and charges (other than federal, state or local income taxes and
franchise taxes or the equivalent) payable by or assessed against the Hotel with
respect to the operation of the Hotel;
legal, consulting, lobbying, political and charitable contributions, accounting
and other fees for professionals for services related exclusively to the
operation of the Hotel and to transition services provided to a new owner and/or
manager of the Hotel;
centralized record keeping, data processing, payroll, switchboard, reservations,
live entertainment and other booking, banking, human resources, personnel
benefits (provided by an Affiliate of Manager only, Manager shall not provide
personnel benefits), information technology, race and sports book, regulatory
compliance, operations

D-1



--------------------------------------------------------------------------------



 



management, security management, room rate management, purchasing, design and
construction;
marketing the Hotel, including media purchases, advertising, brand development,
sales, special promotions, database marketing, and public relations activities;
in-house production activities, including publications for human resources,
video production, commercials, sign animation, web-site, etc.;
management and accounting for all excise, sales, gross receipts, admission,
entertainment, tourist or use taxes, gaming taxes and device fees, real estate
taxes, ad valorem taxes, personal property taxes, utility taxes and other taxes
(as those terms are defined by GAAP), assessments for public improvements, and
municipal, county and state license and permit fees;
processing of direct mail; and
any other activities with respect to which Manager and/or its Affiliates may
offer from time to time to provide services on a shared basis for the Hotel and
one or more other properties owned or operated by Manager or any of its
Affiliates.
Owner shall have the right from to time to elect, by giving not less than
30 days’ written notice thereof to Manager, (a) not to have the Hotel share
services with respect to any of the foregoing activities with other properties
owned or operated by Manager or any of its Affiliates, in which event such
activities shall no longer constitute “Shared Services” hereunder and shall be
performed separately for the Hotel in the same manner as Management Services
which do not constitute Shared Services hereunder, or (b) to have the Hotel
share services with respect to any of the foregoing activities with other
properties owned or operated by Manager or any of its Affiliates, in which event
such activities shall constitute “Shared Services” hereunder.

D-2



--------------------------------------------------------------------------------



 



SCHEDULE E
Insurance Requirements
(See attached.)

E-1



--------------------------------------------------------------------------------



 



Cragin & Pike
INSURANCE SUMMARY
Prepared for
Aliante Station, LLC.
(CRAGIN PIKE LOGO) [y05298y0529801.gif]
Presented by
Greg McKinley
Cragin & Pike
2603 W. Charleston Blvd.
Las Vegas, NV 89102
(702)877-1111

1



--------------------------------------------------------------------------------



 



Cragin & Pike
NAMED INSURED SCHEDULE
Important information about Named Insureds
The first named insured is given certain rights and responsibilities by the
policy contract language. If more than one insured is named, the one intended to
receive these rights and responsibilities should be named first.
All legal entities or individuals owning property or involved in the business
operations to be insured must be specifically named to be covered. All changes
in ownership must be reported to us immediately. The coverage’s outlined in the
summary apply only to those entities identified below.

     
First Named Insured:
  Aliante Station, LLC  
 
  Aliante Gaming, LLC dba Aliante Station Hotel & Casino
 
  Aliante Holding, LLC

And subsidiary, affiliated, associated or allied companies, corporations, firms,
or organizations as now or hereafter constituted for which the named insured has
a controlling interest and has the responsibility of placing insurance and for
which coverage is not otherwise specifically provided.
Additional Named Insureds associated with Renovation Project exposure on
Property Program:
“Owner or General Contractor and Subcontractors, Sub Subcontractors, and
material men, as their interests may appear.”

2



--------------------------------------------------------------------------------



 



Cragin & Pike
PROPERTY INSURANCE

    Property coverage protects against loss of, or damage to property owned by
your business or used in your operations, subject to all policy terms,
conditions, and exclusions. Buildings, furniture and fixtures, machinery, raw
stock and finished goods all fall within this category.

EXPOSURE
HPR (Highly Protected Risk) LOCATIONS:

                                  Location   Building /Signs   Contents   Bus.
Income   Total
#82 Aliante Station - 7300 Aliante Pkwy (HPR)
  $ 350,418,000     $ 109,407,000     $ 32,999,000     $ 492,824,000  
Total Insurable Values
  $ 350,418,000     $ 109,407,000     $ 32,999,000     $ 492,824,000  

3



--------------------------------------------------------------------------------



 



Cragin & Pike
PROPERTY INSURANCE CONTINUED

                                                              Agreed    
Coinsurance   Valuation *   Deductible   Value
Building
  Nil   RC     50,000.     Yes
Business Personal Property
  Nil   RC     50,000.     Yes
Business Income ***
  Nil           24 Hours     N/A  
Signs
  Nil   RC     50,000.     Yes

 

*   RC = Replacement Cost
ACV = Actual Cash Value   ***   Including Ordinary Payroll -120 Days

     
EXCLUSIONS:
  Refer to Policy for a complete list
 
 
Exclusion of Nuclear Hazard, War, Military Action, Electronic Vandalism &
Pathogenic or Poisonous Biological or Chemical Materials
 
  Exclusion-Certain Computer Related Losses due to dates or times
Exclusion of Certified Acts & Other Acts of Terrorism (with limited Terrorism
Coverage)
 
  Fungus, Wet Rot, Dry Rot, & Bacteria Exclusion
Computer Virus Exclusion
 
  Programming Errors or Omissions Exclusion

4



--------------------------------------------------------------------------------



 



Cragin & Pike
PROPERTY INSURANCE, CONTINUED
POLICY LIMIT: $493,000,000
In no event shall liability under this policy arising out of one occurrence
exceed the policy limit stated above. Nor shall liability in any one occurrence
for any one Building, any one Structure or Business Personal Property at any one
location exceed 150% of the individually stated value for such property as shown
in the latest Statement of Values or other documentation on file with the
Company, nor shall liability exceed any specific Limit of Insurance applying to
any insured loss, coverage or location(s).
All limits below are per occurrence unless otherwise stated.

          PROPERTY COVERAGES   LIMITS  
BUILDINGS
Included in policy limit  
BUSINESS PERSONAL PROPERTY (EXCLUDING PROPERTY OF OTHERS)
Included in policy limit  
SIGNES, WHETHER OR NOT ATTACHED TO BUILDING(S)
  $ 5,639,000  
BUSINESS INCOME — (18 Months)
  $ 32,999,000  
MAXIMUM DAILY LIMIT
  $ 500,000  
ORDINARY PAYROLL — 120 DAYS
  Included  
EXTENDED BUSINESS INCOME
  365 Days  
CIVIL AUTHORITY
  30 Days  
DEPENDENT PROPERTY
  $ 100,000  
ORDINANCE OR LAW-INCREASED PERIOD OF RESTORATION
  $ 250,000  
NEWLY ACQUIRED LOCATIONS (NUMBER OF DAYS 120)
  $ 500,000  
UNDESCRIBED PREMISES
  $ 100,000  
CLAIM DATA
  $ 25,000  
EXTRA EXPENSE
  $ 5,000,000  
CIVIL AUTHORITY
  30 Days  
DEPENDENT PROPERTY
  $ 50,000  
ORDINANCE OR LAW-INCREASED PERIOD OF RESTORATION
  $ 50,000  
NEWLY ACQUIRED LOCATIONS (NUMBER OF DAYS 120)
  $ 50,000  
UNDESCRIBED PREMISES
  $ 50,000  
CLAIM DATA
  $ 25,000  
ELECTRONIC DATA PROCESSING EQUIPMENT & ELECTRONIC
  $ 10,000,000  
DATA PROCESSING DATA & MEDIA
       
ACCOUNTS RECEIVABLE
  $ 10,000,000  
VALUABLE PAPERS
  $ 10,000,000  
FINE ARTS
  $ 1,000,000  
MAXIMUM PER ITEM LIMIT (per Schedule on File)
  $ 50,000  
NEWLY CONSTRUCTED OR ACQUIRED PROPERTY
       
AT ANY ONE BUILDING
  $ 10,000,000  
NUMBER OF DAYS
    120  

5



--------------------------------------------------------------------------------



 



Cragin & Pike
PROPERTY INSURANCE, CONTINUED

          PROPERTY COVERAGES, CONTINUED   LIMITS  
OUTDOOR PROPERTY INCLUDING DEBRIS REMOVAL
  $ 500,000  
TREES, SHRUBS & PLANTS MAXIMUM ANY ONE ITEM
  $ 5,000  
COVERED PROPERTY AT UNDESCRIBED PREMISES
  $ 500,000  
COVERED PROPERTY IN TRANSIT
  $ 500,000  
DEBRIS REMOVAL (ADDITIONAL)
  $ 250,000  
POLLUTANT CLEANUP & REMOVAL (AGGREGATE IN ANY ONE POLICY YEAR)
  $ 100,000  
CLAIM DATA EXPENSE
  $ 50,000  
BUILDING ORDINANCE OR LAW
       
LOSS TO UNDAMAGED PORTION
  $ 10,000,000  
DEMOLITION
  $ 5,000,000  
INCREASED COST OF CONSTRUCTION
    Included  
EARTHQUAKE, VOLCANIC ERUPTION, LANDSLIDE & MINE
       
SUBSIDENCE-AGGREGATE IN ANY ONE POLICY YEAR
       
OCCURRING IN ALASKA HAWAII OR PUERTO RICO
  Not Covered  
OCCURRING IN CALIFORNIA
  Not Covered  
OCCURRING IN COUNTIES IDENTIFIED AS HIGH & MODERATE HAZARD COUNTIES AS PER MS C6
09
  Not Covered  
OCCURRING IN COVERED TERRITORY OTHER THAN ABOVE
  $ 10,000,000  
FLOOD — AGGREGATE IN ANY ONE POLICY YEAR:
  $ 10,000,000  
OCCURRING AT ALL INSURED PREMISES, EXCEPT ZONES PREFIXED A OR V AS CLASSIFIED
UNDER THE NATIONAL FLOOD INSURANCE PROGRAM
       
LIMITED “FUNGUS,” WET ROT, DRY ROT & BACTERIA COVERAGE DIRECT DAMAGE AGGREGATE
IN ANY ONE POLICY YEAR
  $ 100,000  
BUSINESS INCOME & EXTRA EXPENSE NUMBER OF DAYS
  30 Days  
RENOVATION PROJECTS
       
MAXIMUM AT ANY ONE RENOVATION SITE:
  $ 5,000,000  
MAXIMUM AT ALL RENOVARION SITES:
  $ 5,000,000  
RENOVATION PROPERTY AT TEMPORARY STORAGE LOC:
  $ 100,000  
RENOVATION PROPERTY IN TRANSIT:
  $ 100,000  
ERRORS & OMISSIONS
  $ 500,000  
PERSONAL PROPERY OF OTHERS
  $ 500,000  
PERSON EFFECTS OF OFFICERS and EMPLOYEES of the Insured:
       
PER EMPLOYEE
  $ 10,000  
IN ANY ONE OCCURRENCE
  $ 100,000  

6



--------------------------------------------------------------------------------



 



Cragin & Pike
PROPERTY INSURANCE, CONTINUED

          PROPERTY COVERAGES, CONTINUED   LIMITS  
INGRESS & EGRESS-TIME ELEMENT
  $ 1,000,000  
NUMBER OF MILES - 1
       
NUMBER OF DAYS - 30 Consecutive Days
       
UTILITY SERVICES
       
DIRECT DAMAGE, INCLUDING BOILER & MACHINERY
  $ 5,000,000  
TIME ELEMENT, INCLUDING BOILDER & MACHINERY
  $ 5,000,000  
PRIZE GIVE- A- WAYS
  $ 250,000  
LIMITED TERRORISM CAUSE OF LOSS COVERAGE CERTIFIED ACTS & OTHER ACTS OF
TERRORISM, AGGREGATE IN ANY ONE POLICY YEAR
  $ 100,000,000  
 
       
DEDUCTIBLES
       
BUSINESS INCOME COVERAGE
  24 Hours  
EXTRA EXPENSE COVERAGE
  24 Hours  
EARTHQUAKE, VOLCANIC ERUPTION, LANDSLIDE & MINE
  $ 250,000  
SUBSIDENCE (AS RESPECTS TO BUSINESS INCOME & EXTRA EXPENSE, THE DEDUCTIBLE IS
INCLUDED)
       
FLOOD (AS RESPECTS TO BUSINESS INCOME & EXTRA
  $ 250,000  
EXPENSE, THE DEDUCTIBLE IS INCLUDED)
       
TO ANY OTHER COVERED LOSS
  $ 50,000  
UTILITY SERVICES-TIME ELEMENT
  24 Hours  

7



--------------------------------------------------------------------------------



 



Cragin & Pike
BOILER & MACHINERY COVERAGE
This coverage expands the property insurance to include explosion and mechanical
breakdown of insured equipment, subject to all policy terms, exclusions and
conditions.
The following coverage’s and limits apply to all locations listed on the
Schedule of Covered Locations.

         
Coverage’s/Limits:
       
All coverage’s combined, maximum in any one accident
  $ 100,000,000  
Property Damage, in any one accident
        Included
Business Income, in any one accident
        Included
Extra Expense, in any one accident
        Included
Expediting Expenses, any one accident
  $ 100,000  
Hazardous Substance, in any one accident
       
Ammonia Contamination
  $ 100,000  
Any other substance
  $ 100,000  
Water Damage, in any one accident
  $ 100,000  
Consequential Damage, in any one accident
  $ 100,000  
 
       
Deductibles:
       
Direct Damage, any one accident
  $ 50,000  
Business Income, any one accident
          24 Hours
Extra Expense, any one accident
          24 Hours
Utility Services — Time Element, any one accident
          24 Hours

Form:   Extended Comprehensive Policy form (including production machines),
covering such objects as boilers, fired vessels, unfired vessels, hot water
heaters, electric steam generators, boiler piping, valves, fittings, traps and
separators, refrigeration systems, air conditioning units, air conditioning and
refrigeration vessels, coils and piping that contain refrigerant, deep well pump
units, motors, engines, compressors, miscellaneous machines, transformers,
induction feeder regulators, miscellaneous electrical apparatus, production and
process equipment and computer equipment that is used to operate an insured
object.

Exclusions:   Refer to Policy form for complete list
Exclusion of Nuclear Hazard, War, Military Action, Electronic Vandalism &
Pathogenic or Poisonous Biological or Chemical
     Materials
Exclusion-Certain Computer Related Losses due to dates or times
Exclusion of Certified Acts & Other Acts of Terrorism (with limited Terrorism
Coverage)
Fungus, Wet Rot, Dry Rot, & Bacteria Exclusion
Computer Virus Exclusion
Programming Errors or Omissions Exclusion

8



--------------------------------------------------------------------------------



 



Cragin & Pike
GENERAL LIABILITY COVERAGE
Commercial General Liability coverage form:
This coverage protects your business from third party claims arising from
alleged bodily injury, personal injury or property damage liability, subject to
all policy terms, exclusions and conditions. It provides coverage for services
you render or products you sell. Damage payments can include judgments, attorney
fees, court costs, and other related expenses.
The charge made for this coverage is based on your annual sales, payroll, number
of employees, square footage or acreage occupied, leased or owned. A schedule of
exposure bases used for each location follows. The common terms and conditions
are shown below:

             
Coverage’s/Limits:
  $ 2,000,000.     General Aggregate
 
  $ 2,000,000.     Products/Completed Operations Aggregate
 
  $ 1,000,000.     Personal and Advertising Injury
 
  $ 1,000,000.     Bodily Injury/Property Damage — Per Occurrence
 
  $ 100,000.     Fire Damage Legal Liability — any one fire
 
  Excluded   Medical Expense — any one person
 
  $ 2,000,000.     Liquor Liability — Aggregate Limit
 
  $ 1,000,000.     Liquor Liability — Each Common Cause Limit
 
  $ 1,000,000     (Hospitality Professional Liability)
Self-Insured Retention:
  $ 25,000     Applies to all Locations (Per Occurrence)

     
FORM EXTENDED TO INCLUDE:
  Per Location Endorsement
 
  Blanket Additional Insured (as required by contract)

NON — AUDITABLE

9



--------------------------------------------------------------------------------



 



Cragin & Pike
GENERAL LIABILITY COVERAGE, CONTINUED

      ENDORSEMENTS:   Refer to Policy form for complete list
 
   
CG 00 01
  Commercial General Liability Coverage Form
CG 00 33
  Liquor Liability Coverage Form (Occurrence)
CG 00 68
  Recording & Distribution of Material or Information Exclusion
CG 04 35
  Employee Benefits Liability Coverage
CG 20 24
  Additional Insured — Land Leased
CG 21 35
  Exclusion — Coverage C-Medical Payments
CG 21 47
  Employment-Related Practices Exclusion
CG 24 07
  Products/Completed Operations Hazard Redefined
CG 25 04
  Designated Locations General Aggregate
CG 32 34
  California Changes
UGL872BCW
  Premium & Reports Agreement — Composite Rated
UGL1114A1CW
  Self Insured Retention Endorsement
UGL1342ACW
  Lead Exclusion
UGL1171ACW
  Fungi or Bacteria Exclusion
UGL1178ACW
  Asbestos Exclusion Endorsement
UGL849BCW
  Employee Benefits Liability — Claims Made Coverage
UGLD1036BCW
  Liquor Liability Coverage Part Declaration
UGLD1115BCW
  Commercial GL Coverage Part Declarations
UGLD849BCW
  Employee Benefits Liability Declarations — Claims Made
UGLDED2ACW
  Deductible Endorsement — ALAE Included — For EBL

10



--------------------------------------------------------------------------------



 



Cragin & Pike
COMMERCIAL GENERAL LIABILITY INSURANCE, CONTINUED
SCHEDULE OF HAZARDS
The Commercial General Liability premium is based on the following estimates of
annual exposures. An audit will be made by the insurance company, after the
policy expiration, to determine the actual annual exposures and final premium.
Please notify us immediately if the estimated exposures are incorrect.

                                          Loc.   State     Class
Code     Description             Premium Basis  
1
  NV     43990     Gambling - Casino   P )   $ 21,508,888  
 
            58161     Liquor Liability     s )     3,960,000  
 
                  Employee Benefits Liability     n )   891 Employees

Basis

     
a)
  Area
c)
  Cost
f)
  Frontage
p)
  Payroll
m
  Admissions
r)
  Receipts
s)
  Sales
n)
  Number
u)
  Unit

11



--------------------------------------------------------------------------------



 



Cragin & Pike
GENERAL LIABILITY COVERAGE, CONTINUED

    Employee Benefits Liability (Claims Made) coverage form:

    This form provides protection from third party claims arising from alleged
improper administration of employee benefits plans, subject to all policy terms,
conditions and exclusions. The coverage is written on a Claims Made Form.

             
Coverage/Limits:
  $ 1,000,000.     Each Claim Limit
 
  $ 2,000,000.     Aggregate Limit
 
           
Deductible:
  $ 25,000     Per Claim
 
           
Retro Date:
  June 1, 1998    

Exclusions: Refer to Policy form for a complete list

12



--------------------------------------------------------------------------------



 



Cragin & Pike
BUSINESS AUTOMOBILE INSURANCE

    This insurance protects your business from third party claims arising from
the ownership, maintenance or use of a vehicle, and protection for accidental
loss of, or destruction of the insured auto by certain causes of loss, subject
to all policy terms, conditions, and exclusions. Liability coverage provides for
damages you are legally obligated to pay, as the result of bodily injury or
property damage, caused by an accident. Selected Physical Damage coverages
pertain to damage to a covered auto.

          COVERAGE   LIMIT OF INSURANCE
Owned Automobiles
       
 
       
Liability — Bodily Injury and Property Damage Combined Single Limit
  $ 1,000,000.  
Uninsured/Underinsured Motorist — Bodily Injury
    1,000,000.  
Medical Payments, per person
  Excluded
Physical Damage — Per Attached Schedule
       
 
       
Non-Owned Automobiles
       
Liability — Bodily Injury and Property Damage Combined Single Limit
    1,000,000.  
 
       
Hired Automobiles
       
Liability — Bodily Injury and Property Damage Combined Single Limit
    1,000,000.  
 
       
Physical Damage — Maximum Per Vehicle
    100,000.  
Comprehensive Deductible
    100.  
Collision Deductible
    1,000.  

13



--------------------------------------------------------------------------------



 



Cragin & Pike
BUSINESS AUTOMOBILE INSURANCE, CONTINUED
ENDORSEMENTS: Refer to Policy for a complete list

     
CA 00 01
  Business Auto Coverage Form
CA 01 21
  Limited Mexico Coverage
CA 03 02
  Deductible Liability Coverage
CA 21 27
  Nevada Uninsured Motorist Coverage
CA 23 65
  Exclusion of Certificated Acts of Terrorism above Limit
CA 99 37
  Garage Keepers Coverage
UCAD600B
  Business Auto Declarations
UCA531B
  Notice Regarding Terrorism Premium

14



--------------------------------------------------------------------------------



 



Cragin & Pike
SCHEDULE OF VEHICLES

                                              Physical Damage         w ID No.  
Deductibles   Medical Description   **Registered Owner   Comprehensive  
Collision   Payments
2008 Cadillac Escalade
    1GYFC66868R207124       1,000       1,000       5,000  
 
                               
2008 Cadillac Escalade
    1GYFC66868R207298       1,000       1,000       5,000  
 
                               
2008 Chevrolet Colorado
    1GCCS199988211256       1,000       1,000       5,000  
 
                               
2008 Chevrolet Silverado
    1GCEC14X38Z302352       1,000       1,000       5,000  
 
                               
2006 Chev Chassis Flatbed
    4KBB4B1U46J800687       1,000       1,000       5,000  
 
                               
2008 Chev Trail Blazer
    1GNDS13S082260372       1,000       1,000       5,000  

 

w   Please verify vehicle identification numbers are correct.   w   Please
include registered owner for each vehicle shown. If this information does not
match the DMV data you may experience difficulty when renewing your
registration.

15



--------------------------------------------------------------------------------



 



Cragin & Pike
GARAGE / GARAGEKEEPERS LIABILITY
This insurance protects your business for loss due to physical damage of an
automobile belonging to others in your care, custody, or control, subject to all
policy terms, conditions and exclusions.

                      LIMIT OF   COVERAGE       INSURANCE  
Basis of Payment:
  Legal Liability   $ 1,000,000.  
 
           
DEDUCTIBLES:
           
 
           
Comprehensive:
  each auto   $ 2,500.  
 
  maximum any one event     5,000.  
Collision:
  each auto     2,500.  

     
EXCLUSIONS:
  Refer to Policy for a complete list
 
  Loss to sound reproducing equipment (unless permanently installed), tapes,
CD’s
 
  Loss to sound receiving equipment, including antennas, unless permanently
installed
 
  Contractual liability
 
  Defective parts or materials and faulty work
 
  Theft
 
  Nuclear Energy Liability
 
  War
 
  Certified Acts of Terrorism
 
  Punitive Damages Related to Certified Acts of Terrorism

16



--------------------------------------------------------------------------------



 



Cragin & Pike
CRIME INSURANCE

                                                  Type of   Limit of        
Location       Insurance   Insurance     Deductible     1       A.    
Blanket Employee Dishonesty
  $ 3,000,000.     $ 25,000.             B.    
Forgery or Alteration includes
    3,000,000.       25,000.             C.    
Theft, Disappearance and Destruction
                               
1. Inside the Premises
    3,000,000.       25,000.                  
2. Outside the Premises
    3,000,000.       25,000.             D.    
Robbery and Safe Burglary
                               
1. Inside-Robbery & Safe Burglary
    3,000,000.       25,000.                  
2. Outside-Robbery of a Messenger
    3,000,000.       25,000.             F.    
Computer Fraud - (Includes Wire Fund Transfer)
    3,000,000.       25,000.             K.    
Hotel Safety Deposit Box
    100,000.       5,000.             L.    
Innkeepers Legal Liability Limit Per Guest
    2,000.       500.                  
Aggregate
    100,000.       5,000.            
Credit Card Forgery
    100,000.       5,000.  

Coverage Form — Discovery Form
SUBJECTIVITIES:

  •   Completion of Crime application;     •   Background and Financial
information on the new owner(s).     •   Confirmation all procedures and
policies will remain as is. If there will be any changes, please state.

17



--------------------------------------------------------------------------------



 



Cragin & Pike
CRIME INSURANCE, CONTINUED
COVERAGE FORM:

A.   Provides protection for loss caused by a dishonest act committed by an
employee acting alone or in collusion (except named insured or partner) with
manifest intent to cause the insured to sustain a loss and obtain financial
benefit.   B.   Provides protection for loss caused by forgery or alteration of
your checks, drafts, notes or written promises for money.   C.   Provides
protection for loss caused by theft, disappearance, or destruction to money and
securities from inside the insured premises or a banking premises, or in the car
and custody of a messenger outside the premises.   D.   Provides protection for
loss caused by actual or attempted robbery of property other than money and
securities, inside or outside the premises in the care and custody of a
messenger, or in a locked safe or vault located inside the premises.   F.  
Provides protection for loss of money, securities and property other than the
above for theft if directly related to the use of any computer to fraudulently
transfer property from inside the premises or banking premise to outside those
premises   K.   Provides legal liability only for any property belonging to
guests while in safe deposit boxes at insured premises.   L.   Provides
protection for loss or destruction of, or damage to property belonging to your
guests while it is in the premises, or in your possession. Coverage is not
provided for samples, articles for sale, or held for sale or for delivery after
sale, or vehicles and their accessories and any property in or on vehicles.

SPECIAL CONDITIONS:

  1.   Description of Building is amended to include Gaming Vessels     2.  
Definition of Money is amended to include Chips, Tokens, and Markers

18



--------------------------------------------------------------------------------



 



Cragin & Pike
EXCESS LIABILITY INSURANCE

    This insurance provides broadened protection against liability loss through
increased limits of insurance for liability, subject to all policy terms,
conditions and exclusions.

          COVERAGE   LIMITS OF INSURANCE
Combined Bodily Injury & Property Damage Each Occurrence
  $ 125,000,000  
 
       
Annual General Aggregate
  $ 500,000,000  

    SELF INSURED RETENTION:           $ 1,000,000 Terrorism

UNDERLYING INSURANCE
Commercial Excess Liability over and above:

                  Coverage   Exposure and Limits            
General Liability
  Bodily Injury & Property Damage,   $ 1,000,000.     Each Occ.
Policy — TBD
  Combined Single Limit   $ 2,000,000.     Gen. Agg.
 
      $ 2,000,000.     Prods. Agg.
 
      $ 1,000,000.     Pers/Adv Injury.
Automobile Liability Policy — TBD
  Bodily Injury & Property Damage, Combined Single Limit   $ 1,000,000.     Each
Accident
Employers Liability
  Bodily Injury by Accident   $ 1,000,000.     Each Accident
Policy — TBD
  Bodily Injury by Disease   $ 1,000,000.     Policy Limit
 
  Bodily Injury by Disease   $ 1,000,000.     Each Employee
Employee Benefit Liability
  Claims Made Coverage   $ 1,000,000.     Per Person
Policy — TBD
      $ 2,000,000.     Aggregate
Liquor Liability
  Claims Made Coverage   $ 1,000,000.     Each Common Cause
Policy — TBD
      $ 1,000,000.     Aggregate
DEFENSE:
  First-dollar defense            

19



--------------------------------------------------------------------------------



 



Cragin & Pike
EXCESS LIABILITY STRUCTURE
$25,000,000 Excess of Primary Carrier
St. Paul Fire & Marine Insurance Company — A.M. Best Rating A+ VX
$100,000,000 General Aggregate
$25,000,000 Prod/Completed Ops Aggregate
$25,000,000 Per Occurrence
$25,000,000 Excess of $25,000,000
Federal Insurance Company (Chubb) — A.M. Best Rating A++ XV
$100,000,000 General Aggregate
$25,000,000 Prod/Completed Ops Aggregate
$25,000,000 Per Occurrence
$25,000,000 Excess of $50,000,000
North American Specialty Insurance Company — A.M. Best Rating A+ XV
$100,000,000 General Aggregate
$25,000,000 Prod/Completed Ops Aggregate
$25,000,000 Per Occurrence
$25,000,000 Excess of $75000,000
Navigators Insurance Company
$100,000,000 General Aggregate
$25,000,000 Prod/Completed Ops Aggregate
$25,000,000 Per Occurrence
$15,000,000 Excess of $100,000,000
North American Specialty Insurance Company — A.M. Best Rating A+ XV
$60,000,000 General Aggregate
$15,000,000 Prod/Completed Ops Aggregate
$15,000,000 Per Occurrence
$10,000,000 Excess of $115,000,000
Federal Insurance Company (Chubb) — A.M. Best Rating A++ XV
$40,000,000 General Aggregate
$10,000,000 Prod/Completed Ops Aggregate
$10,000,000 Per Occurrence

20



--------------------------------------------------------------------------------



 



Cragin & Pike
EXCESS LIABILITY INSURANCE, CONTINUED

COVERAGE FORM:   Occurrence Following Form Coverage

PRINCIPAL EXCLUSION & ENDORSEMENTS:
Account Specific Endorsements -

     
Aircraft Exclusion
  SU004 10-02
Total Pollution Exclusion for WWW Truck Plaza
  TBD
Professional Exclusion for WWW Truck Plaza
  TBD

St. Paul Fire & Marine Insurance Company -

             
St. Paul Travelers Specialty Excess & Umbrella at a Glance
  NU029   07-10
Disclosure Notice Terrorism Risk Insurance Act of 2002
  D0100   03-09
Important Notice re: Independent Agent & Broker Compensation
  ND044   01-08
Declarations (St. Paul Fire & Marine Insurance Company)
  SU089   03-03
Policy Form List
  40705   05-84
What To Do If You Have A Loss — Specialty Commercial Umbrella Liability Policy
  SU106   05-03
Specialty Commercial Umbrella Liability Policy
  SU001   10-02
Amendment of Cancellation (90-day other than non-payment)
  SU007   10-02
Claims-Made Coverage and Extended Reporting Period Endorsement
  SU015   06-08
Anti-Stacking Endorsements
  SUP028   02-10
Pollution Exclusion Exception for Certain Equipment Including Pollutants from
Swimming Pools & Garages
  SUP029   02-10
Employee Benefits Plan Endorsement
  SU035   06-08
Lead Exclusion
  SU050   10-02
Mold or Other Fungi or Bacteria Exclusion
  SU061   10-02
Pesticide, Herbicide or Fertilizer Applications Endorsement
  SU070   10-02
Waiver of Rights of Recovery Endorsement
  SU085   10-02
Schedule Retained Limits
  SU091   03-03
Scheduled Underlying Insurance
  SU109   08-08
Scheduled Underlying Insurance — Continued
  SU110   03-03
Silica Exclusion
  SU157   08-04
Washington Amendatory Endorsement
  SU162   09-04
Unsolicited Communication Exclusion Endorsement
  SU163   10-04
Application of Limits of Insurance Endorsement
  SU221   04-10
Auto Liability Limits of Insurance Endorsement — Exception for Damages Not
Subject to Underlying Aggregate Limit
  SU244   10-06
Auto Liability Limitation
  SU257   03-07
Garage Keepers Legal Liability excluding Direct Damage
  SU260   04-07
Pollution Exclusion except Building Heating Equipment or Air Conditioning
Equipment or Water Heating Equipment
  SU267   03-07
Knowledge of Occurrence or Claim
  SU0280   12-07
Crisis Management Services Expenses Endorsement
  SU300   12-09
Important Notice: Claim Reporting Telephone Numbers
  ND067   02-10
Failure to Notify Insurer of an Occurrence
  SUM189   04-08

21



--------------------------------------------------------------------------------



 



Cragin & Pike
EXCESS LIABILITY INSURANCE, CONTINUED
PRINCIPAL EXCLUSION & ENDORSEMENTS (Continues):
Federal Insurance Company (Chubb Group of Insurance Companies) -

     
Important Notice to Policyholders- TRIPRA
  99-10-0732 (12/07)
Commercial Excess Follow-Form Declarations
  07-02-2268 (02/09)
Schedule of Forms
  07-02-0975 (05-05)
Chubb Commercial Excess Follow-Form Insurance
  07-02-0909 (05/05)
Washington Mandatory
  07-02-1032 (05/05)
Information Distribution Laws
  07/02-2173 (05/05)
Cap on Certified Terrorism Losses
  07-02-1957 (12/07)
Exclusion — Silicon, Silica & Silicate
  07-02-2213 (05/05)
Risk Purchasing Group — Program Manager Endorsement
  10-02-1870 (11/07)
Limits of Insurance Per Location or Per Project Aggregate
  07-02-0977 (05/05)
Removal of Pollution Exclusion
  07-02-0977 (05/05)

North American Specialty Insurance Company (Swiss Re Group) -

     
Following Form Commercial Excess Liability Policy Declarations
  NAS-EL-DEC
Following Form Commercial Excess Liability Policy
  NAS-EL-POL-1 (01/07)
Absolute Asbestos Exclusion
  NAS-BEX-001 (07/06)
Washington Changes — Cancellation & Non Renewal
  NAS-PHIG (03/10)
Cap on Losses from Certified Acts of Terrorism
  NAS-TERR-001 (01/08)
Disclosure Pursuant to Terrorism Insurance Act
  NAS-TERR-DISC3 (01/08)
Amendment of Declarations — Policy Period
  NAS-EXC-PC-1B (01/07)
Notice of Occurrence (Endorsement B)
  NAS-EXC-PC-1B (01/07)
In Witness (signature Page)
  NAS-POL-001 (09/01)
NAS Non-Follow-Form to Crisis Management Services Expense Endorsement
  NAS-EXC-PC-1B-OXC-B (11/10)

Navigators Insurance Company -

     
Follow Form Excess Liability Policy
  NAV-FXS-001 (04/10)
Claims Reporting Procedures
  NAV-PHN-200 (06/08)
(OFACO Advisory Notice to Policyholders
  NAV-ECD-PHN-201 (04/05)
Disclosure Pursuant to Terrorism Risk Insurance Act
  IL 09 85 01 08
Cap on Losses from Certified Acts of Terrorism
  NAV-ECD-400 (01/08)
Amendment of Conditions — Cancellatin
  NAV-ECD-402 (02/10)
Amendment — Limits of Insurance
  NAV-EXC-100 (01/05)
Exclusion — Hazards Otherwise Insured
  NAV-EXC-100 (03/05)
Premier Hotel Insurance Group General Change Endorsement
  NAV-EXC-100 (01/05)

22



--------------------------------------------------------------------------------



 



Cragin & Pike
EXCESS LIABILITY INSURANCE, CONTINUED
TERMS & CONDITIONS:

  •   Copies of Primary Binders must be received prior to binding and complete
copies of all Primary Policies must be received within 60 days.     •   Excluded
Named Insureds —
                STN Aviation, Inc.     •   Construction projects insured under a
separate OCIP or WRAP-UP type program will be excluded.     •   Subject to
satisfactory inspection(s). An inspection will be required on all newly acquired
locations and existing locations every 3 years.     •   Primary carrier must
possess an A.M. Best’s rating of A- VII or better     •   Terrorism is excess of
$1,000,000 Retained Limit

23



--------------------------------------------------------------------------------



 



Cragin & Pike
WORKERS COMPENSATION INSURANCE
This insurance provides coverage for liability of an employer for work related
injuries sustained by an employee, subject to all policy terms, conditions, and
exclusions.

                              LIMIT OF   COVERAGE     INSURANCE  
A)
  Workers’ Compensation Benefits   Statutory  
B)
  Employers Liability   $ 1,000,000.  
 
 
Bodily Injury Each Accident
  $ 1,000,000.  
 
 
Bodily Injury by Disease(Policy Limit)
  $ 1,000,000.  
 
 
Bodily Injury by Disease (Each Employee)
       

Location of Workplaces:
INSURANCE:

  A.   Workers’ Compensation Benefits — To pay, when due, compensation and other
benefits required by the insured by the Workers’ Compensation laws of the
applicable state.     B.   Employer’s Liability — To pay on behalf of the
insured all sums which the insured shall become legally obligated to pay as
damages because of bodily injury by accident, disease or death, at any time,
arising out of and in the course of employment by the insured, subject to all
policy terms, exclusions, and conditions.

24



--------------------------------------------------------------------------------



 



Cragin & Pike
 
WORKERS’ COMPENSATION, CONTINUED
CLASSIFICATION AND RATING
Premiums are based on estimated payrolls. An audit will be made after the policy
expiration by the insurance company to determine final premiums.

                                                                             
Est. Ann.         Class             Estimated     Rate     Manual   State    
Code     Classification     Payroll     /$100.     Premium  
NV
    8017     Store - Retail NOC   $ 69,700     $ 1.56     $ 1,087  
 
    8742     Salespersons     146,286       .85       1,243  
 
    8810     Clerical Office Employees     1,975,064       .46       9,085  
 
    9022     Casino Gaming     6,858,940       1.21       82,993  
 
    9052     Hotel: All other employees     5,123,074       2.02       103,486  
 
    9082     Restaurant NOC     5,212,658       1.12       58,382  
 
    9084     Bar, Discotheque, Lounge     2,116,166       1.68       35,552  

         
Manual Premium
  $ 291,828  
Increased Employer’s Liability
    8,171  
Experience Modification -
  NONE
Schedule Credits — 25%
    -75,000  
Premium Discount — 8.94%
    -20,115  
Foreign Terrorism (TRIA)
    2,150  
Domestic Terrorism, Earthquake, Catastrophe
Premium (DETC)
    2,150  
Expense Constant
    220  
Estimated Annual Premium
  $ 209,404  

Audited: Annually

25



--------------------------------------------------------------------------------



 



SCHEDULE F
Marketing Restrictions
1. Marketing in Restricted Area.
     Manager shall, and shall cause its Affiliates to, market the Hotel in a
manner consistent with past practice and not (without Owner’s prior written
consent) in any manner which is inconsistent with that in which the Hotel has
been marketed throughout the Lookback Period. In addition, Manager shall, and
shall cause its Affiliates to, conduct any and all marketing of the Hotel and/or
any other properties that are owned or managed by Manager and its Affiliates
(the “Other Properties”) which is conducted in any of zip codes 89115, 89131,
89081, 89084, 89085, 89086, and 89087, in a manner consistent with past practice
and not (without Owner’s prior written consent) in any manner which is
inconsistent with that in which the Hotel and the Other Properties have been
marketed throughout the Lookback Period, For purposes of this Section 1, the
terms “market”, “marketing” and “marketed” shall include without limitation (a)
the distribution (whether by mail, courier, facsimile transmission, personal
delivery, television, radio, internet, electronic mail or otherwise) of any
marketing or similar content or materials, (b) the installation, maintenance or
arrangement of any billboard, sign or other similar advertisement, (c) the
placement of any marketing or similar content or materials within any property
(including without limitation in directories or in television programming), and
(d) any promotional or like activity, event or other program (including, by way
of illustration only and without limitation, progressive jackpots and
“car-a-day” promotions).
2. In-Hotel Marketing.
     (a) Manager shall not (and shall cause its Affiliates not to) permit
marketing or similar content or materials within the Hotel (including without
limitation in directories or in television programming generated by or on behalf
of the Hotel) for any Other Property, unless such materials (i) relate to all
properties owned or managed by Manager and its Affiliates (including the Hotel)
and (ii) include no offers or solicitations applicable to any Other Property.
     (b) In the event that Manager or any of its Affiliates conducts any
promotional or like activity, event or other program (including, by way of
illustration only and without

F-1



--------------------------------------------------------------------------------



 



limitation, progressive jackpots and “car-a-day” promotions) at any of the
properties owned or managed by it, then Manager and its Affiliates shall be
required to offer to conduct such activity, event or program at the Hotel on
terms and conditions that are reasonably satisfactory to the parties and that
are no less favorable to the Hotel than those offered to other properties
managed by Manager or any of its Affiliates for third parties.

F-2



--------------------------------------------------------------------------------



 



SCHEDULE G
Initial Annual Budget
(See attached.)

G-1



--------------------------------------------------------------------------------



 



Aliante Station — Maintenance Capital
($ in 000’s)
2010 Actual Spend

         
Pai Gow Cameras
    6  
Table Games Pit Move (5802000.1703.4150)
    9  
2010 SLOT CONVERSIONS
    110  
Slot Projects/ BALLY V32 CNVRSNS
    50  
Aruze upright slot machines
    70  
Konami Podium Trial Game
    108  
Konami Game Purchase
    2  
Furniture in the High Limit Room
    —  
AMX Panel for R&S
    10  
Box Conversion
    2  
Pool Lifeguard Chairs
    1  
Pool Furniture
    51  
Crosswalk Lightying
    10  
Pips Sign Removal
    2  
 
     
Total 2010
    432  
 
     

2011 Budget

         
Slot Machine Purchases (24 Machines)
    408  
Slot Conversions
    282  
Pool Wall
    160  
Garage Lighting
    300  
Pool
    268  
General Maintenance
    600  
General Contingency
    300  
 
     
Total 2011 Budget
    2,318  
 
     

Privileged and Confidential

Page 6



--------------------------------------------------------------------------------



 



      Aliante Station     ($ in thousands)   FY 2011 Budget

                                                                               
                              Projected             Jan-11     Feb-11     Mar-11
    Apr-11     May-11     Jun-11     Jul-11     Aug-11     Sep-11     Oct-11    
Nov-11     Dec-11     2011              
Gross Revenues
                                                                               
                       
Table Games
  $ 475     $ 448     $ 469     $ 418     $ 420     $ 382     $ 429     $ 429  
  $ 374     $ 432     $ 386     $ 411     $ 5,071  
Slots
    4,058       3,810       4,428       4,160       4,016       4,140      
4,059       3,869       3,817       3,902       3,922       4,050       48,231  
Other Gaming
    294       214       204       140       171       211       152       164  
    285       299       294       293       2,721              
Subtotal Gaming
  $ 4,827     $ 4,471     $ 5,101     $ 4,718     $ 4,607     $ 4,733     $
4,640     $ 4,463     $ 4,476     $ 4,633     $ 4,602     $ 4,754     $ 56,022  
 
                                                                               
                       
Hotel
  $ 432     $ 465     $ 524     $ 506     $ 478     $ 467     $ 529     $ 467  
  $ 452     $ 596     $ 486     $ 502     $ 5,903  
F&B
    1,166       978       1,141       1,094       1,175       1,144       1,294
      1,142       1,140       1,189       1,151       1,285       13,899  
Other Non-Gaming
    280       257       283       277       291       284       291       289  
    276       293       281       293       3,395              
Total Revenue
  $ 6,705     $ 6,171     $ 7,049     $ 6,594     $ 6,550     $ 6,627     $
6,753     $ 6,360     $ 6,345     $ 6,711     $ 6,519     $ 6,834     $ 79,219  
 
                                                                               
                       
Expenses
                                                                               
                       
Cost of Sales
  $ 479     $ 425     $ 481     $ 473     $ 501     $ 506     $ 541     $ 502  
  $ 500     $ 514     $ 497     $ 535     $ 5,955  
Salary & Wages
    1,845       1,687       1,845       1,792       1,845       1,792      
1,845       1,845       1,792       1,845       1,862       1,915       21,910  
Taxes & Benefits
    669       642       664       645       664       642       645       644  
    625       630       658       666       7,795  
Gaming Taxes
    338       313       357       330       322       331       325       312  
    313       324       322       333       3,922  
Marketing
    1,095       1,039       1,177       1,115       1,083       1,108      
1,115       1,064       1,044       1,067       1,069       1,099       13,075  
Maintenance/Utilities
    286       333       303       338       328       482       475       492  
    474       360       324       323       4,517  
Other
    1,208       1,148       1,233       1,171       1,167       1,178      
1,190       1,172       1,160       1,191       1,187       1,200       14,203  
           
Total Expenses
  $ 5,920     $ 5,587     $ 6,059     $ 5,864     $ 5,909     $ 6,041     $
6,135     $ 6,031     $ 5,908     $ 5,932     $ 5,919     $ 6,071     $ 71,376  
 
                                                                               
                       
EBITDA
  $ 785     $ 584     $ 990     $ 731     $ 640     $ 586     $ 618     $ 329  
  $ 437     $ 779     $ 600     $ 763     $ 7,842  
EBITDA Calendar Quarter
                    2,359                       1,957                      
1,384                       2,142          

 